--------------------------------------------------------------------------------

ACQUISITION AGREEMENT

THIS AGREEMENT is made effective as of the 28th day of February, 2012.

AMONG:

SEARCH BY HEADLINES.COM CORP., a company incorporated pursuant to the laws of
the State of Nevada

("SBH")

AND:

SBH ACQUISITION CORP., a company incorporated pursuant to the laws of the State
of Nevada

("Subco")

AND:

NAKED BOXER BRIEF CLOTHING INC., a company incorporated pursuant to the laws of
Canada

("Naked")

WHEREAS:

A.           SBH and Naked executed a non-binding letter of intent dated January
16, 2012 (the "Letter of Intent"), pursuant to which SBH and Naked agreed, among
other things, to enter into a business combination whereby SBH would acquire all
of the issued and outstanding securities of Naked;

B.           SBH and Naked have determined that it would be advantageous to
complete the transactions contemplated in the Letter of Intent as and by way of
a three-cornered merger pursuant to which Subco will merge with and into Naked
in accordance with the provisions of this Agreement and the Nevada Revised
Statutes (the "NRS"), with Naked as the surviving corporation (the "Merger");

C.           On completion of the Merger: (i) Subco will cease to exist, (ii)
the former securityholders of Naked will receive securities of SBH, and (iii)
Naked will become a wholly-owned subsidiary of SBH;

D.           In order to facilitate the completion of the Merger, Naked will
continue from the jurisdiction of Canada to the jurisdiction of the State of
Nevada prior to, and as a condition of, the completion of the Merger (the
"Continuance");

E.           The board of directors of Naked has: (i) determined that the Merger
and the Continuance are in the best interests of its shareholders, and (ii)
approved this Agreement, the Continuance and the Merger;

--------------------------------------------------------------------------------

- 2 -

F.           The boards of directors of each of SBH and Subco have: (i)
determined that the Merger is in the best interests of their respective
shareholders, and (ii) approved this Agreement and the Merger; and

G.           SBH, Naked and Subco seek to enter into this Agreement to set forth
their respective covenants, representations, warranties and obligations with
respect to the Merger and related transactions;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Parties covenant and agree as follows:

ARTICLE 1
INTERPRETATION

1.1           Definitions. In this Agreement, the following words and phrases
will have the following meanings:

  (a)

"Affiliate" with respect to any specified Person at any time, means each Person
directly or indirectly, through one or more intermediaries, controlling,
controlled by or under direct or indirect common control with such specified
Person at such time;

        (b)

"Agreement" means this Acquisition Agreement, and all of the schedules and other
documents attached hereto, as the same may be amended or supplemented from time
to time;

        (c)

"Applicable Laws" means, with respect to any Person, any domestic (whether
federal, state, territorial, provincial, municipal or local) or foreign statute,
law, ordinance, rule, administrative interpretation, regulation, Order, writ,
injunction, directive, judgment, decree or other requirement, all as in effect
as of the date of this Agreement and as of the date of the Closing, of any
Governmental Body applicable to such Person or any of its Affiliates or any of
their respective properties, assets, officers, directors, employees, consultants
or agents (in connection with such officer's, director's, employee's,
consultant's or agent's activities on behalf of such Person or any of its
Affiliates), including all Applicable Securities Laws, but does not include
International Securities Laws;

        (d)

"Applicable Securities Laws" means applicable securities laws in all
jurisdictions relevant to the issuance of the SBH Shares and SBH Warrants to the
Naked Shareholders and the Naked Warrantholders pursuant to the terms of this
Agreement, including: (i) the Securities Act (British Columbia) and the
regulations made under that enactment, (ii) the federal and state securities
legislation of the United States, including the U.S. Securities Act, as
applicable, and (iii) any other rules, regulations, instruments and policies
adopted by the Securities Authorities, each as amended from time to time, but
does not include International Securities Laws;

        (e)

"Articles of Merger" means the articles of merger satisfying the applicable
requirements of the NRS to be duly executed by Subco and Naked and, as soon as
practicable following the Closing, filed with the Secretary of State;

        (f)

"Bridge Loan" means the bridge loan in the amount of $50,000 provided by SBH to
Naked pursuant to the terms of a loan agreement between SBH and Naked dated
January 16, 2012 and includes any further bridge loans that may be provided by
SBH to Naked prior to the Closing;


--------------------------------------------------------------------------------

- 3 -

  (g)

"Business Day" means a day other than a Saturday, Sunday or other day on which
commercial banks in British Columbia, Canada or California, USA are authorized
or required by law to close;

        (h)

"CBCA" means the Canada Business Corporations Act;

        (i)

"Charter Documents" means the articles, notice of articles, by-laws, articles of
incorporation or other constating documents of a Party to this Agreement;

        (j)

"Closing" means the closing of the Transaction pursuant to the terms of this
Agreement on the Closing Date;

        (k)

"Closing Date" means May 31, 2012, or such other date as SBH and Naked may
mutually agree to in writing, which is intended to be same day as the Effective
Date;

        (l)

"Continuance" has the meaning set forth in Recital D;

        (m)

"Copyrights" means all copyrights, copyrightable works and applications for
registration thereof, including all rights of authorship, use, publication,
reproduction, distribution, performance transformation, moral rights and rights
of ownership of copyrightable works, and all rights to register and obtain
renewals and extensions of registrations, together with all other interests
accruing by reason of international copyright conventions;

        (n)

"Damages" means all demands, claims, actions, causes of action, assessments,
Losses, damages, costs, expenses, Liabilities, judgments, awards, fines,
sanctions, penalties, charges and amounts paid in settlement (net of insurance
proceeds actually received), including: (i) reasonable interest on cash
disbursements in respect of any of the foregoing, and (ii) reasonable costs,
fees and expenses of attorneys, accountants and other agents of, or other
Persons retained by, a Person;

        (o)

"Dissenting Shareholder" means a Naked Shareholder who validly exercises the
right of dissent available to such Naked Shareholder under Part 92A of the NRS
in respect of the resolution to be considered and passed by a majority of the
Naked Shareholders, with respect to the Merger, provided such Naked Shareholder
has not withdrawn or been deemed to have withdrawn such exercise of dissent
rights;

        (p)

"Effective Date" means the date on which the Effective Time occurs;

        (q)

"Effective Time" has the meaning set forth in Section 2.4;

        (r)

"Encumbrance" means any lien, claim, charge, pledge, hypothecation, security
interest, mortgage, title retention agreement, option or encumbrance of any
nature or kind whatsoever, other than: (i) statutory liens for Taxes not yet due
and payable, and (ii) such imperfections of title, easements and encumbrances,
if any, that will not result in a Material Adverse Effect;


--------------------------------------------------------------------------------

- 4 -

  (s)

"Exchange Ratio" means the number which is equal to 13,500,000 divided by the
total number of Naked Shares issued and outstanding on the Closing Date;

        (t)

"GAAP" means United States generally accepted accounting principles, applied on
a basis consistent with prior years;

        (u)

"Governmental Body" means any: (i) nation, state, county, city, town, village,
district or other jurisdiction of any nature, (ii) federal, state, provincial,
local, municipal, foreign or other government, (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal), (iv)
multi-national organization or body, or (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature;

        (v)

"Indebtedness" means all obligations, contingent (to the extent required to be
reflected in financial statements prepared in accordance with GAAP) and
otherwise, which, in accordance with GAAP, should be classified on the obligor's
balance sheet as Liabilities, including without limitation, in any event and
whether or not so classified: (i) all debt and similar monetary obligations,
whether direct or indirect, (ii) all Liabilities secured by any Encumbrance
existing on property owned or acquired subject thereto, whether or not the
Liability secured thereby will have been assumed, (iii) all agreements of
guarantee, support, indemnification, assumption or endorsement and other
contingent obligations, whether direct or indirect, in respect of Indebtedness
or performance of others, including any obligation to supply funds to, or in any
manner to invest in, directly or indirectly, the debtor, to purchase
Indebtedness, or to assure the owner of Indebtedness against loss, through an
agreement to purchase goods, supplies or services for the purpose of enabling
the debtor to make payment of the Indebtedness held by such owner or otherwise,
(iv) obligations to reimburse issuers of any letters of credit, and (v) capital
leases;

        (w)

"Indemnified Party" has the meaning set forth in Section 11.3(a);

        (x)

"Indemnifying Party" has the meaning set forth in Section 11.3(a);

        (y)

"Intellectual Property" means collectively, all intellectual property and other
similar proprietary rights in any jurisdiction throughout the world, whether
owned, used, or held for use under license, whether registered or unregistered,
including such rights in and to: (i) Trademarks, and the goodwill associated
therewith, (ii) Patents and inventions, invention disclosures, discoveries and
improvements, whether or not patentable, (iii) Trade Secrets, and confidential
information and rights to limit the use or disclosure thereof by any Person,
(iv) all works of authorship (whether copyrightable or not), Copyrights, and
databases (or other collections of information, data works or other materials),
(v) software, including data files, source code, object code, firmware, mask
works, application programming interfaces, computerized databases and other
software-related specifications and documentation, (vi) designs and industrial
designs, (vii) Internet domain names, (viii) rights of publicity and other
rights to use the names and likeness of individuals, (ix) moral rights, and (x)
claims, causes of action, and defenses relating to the past, present, and future
enforcement of any of the foregoing; in each case of (i) to (x) above, including
any registrations of, applications to register, and renewals and extensions of,
any of the foregoing with or by any Governmental Body in any jurisdiction;


--------------------------------------------------------------------------------

- 5 -

  (z)

"International Securities Laws" means, in respect of the issuance of the
securities of SBH to the Naked Shareholders and the Naked Warrantholders, any
securities laws having application to a Naked Shareholder or Naked Warrantholder
other than the laws of Canada or the United States, and all regulatory notices,
Orders, rules, regulations, policies and other instruments incidental thereto;

        (aa)

"Letter of Intent" has the meaning set forth in Recital A;

        (bb)

"Liabilities" means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, determined, determinable or otherwise, whether or not the same is
required to be accrued on the financial statements of such Person;

        (cc)

"Losses" means any and all demands, claims, actions or causes of action,
assessments, losses, Damages, Liabilities, costs and expenses, including,
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive Damages suffered by SBH or Naked, including
Damages for lost profits or lost business opportunities;

        (dd)

"Material Adverse Change" means, in respect of SBH or Naked, any one or more
changes, events or occurrences which may have a Material Adverse Effect, and
"Material Adverse Effect" means, in respect of SBH or Naked, any state of facts
which, in any case, either individually or in the aggregate are, or would
reasonably be expected to be, material and adverse to the business, assets or
financial condition of SBH or Naked, or their respective subsidiaries, provided
that a Material Adverse Change or Material Adverse Effect will not include any
change or effect (whether alone or in combination with any other effect),
directly or indirectly, arising out of, relating to, resulting from or
reasonably attributable to: (i) the announcement of this Agreement or the
pending completion of the Transaction, (ii) changes in GAAP, or (iii) any matter
that has been disclosed to the public or the other Parties prior to the date of
this Agreement;

        (ee)

"Material Interest" has the meaning set forth in Section 1.1(zz);

        (ff)

"Naked Assets" means the property and assets of Naked as a going concern of
every kind and description and wheresoever situated, including, but not limited
to, the Naked IP;

        (gg)

"Naked Disclosure Letter" means the disclosure letter of Naked to be signed and
dated by Naked and delivered by Naked to SBH at the Closing;

        (hh)

"Naked Financial Statements" means the audited financial statements for Naked
for the fiscal years ended January 31, 2012 and 2011, together with related
statements of income, cash flows, and changes in shareholders' equity for the
fiscal years then ended, all prepared in accordance with GAAP and audited by an
independent auditor registered with both the Canadian Public Accountability
Board and the United Stated Public Company Accounting Oversight Board;

        (ii)

"Naked Information" has the meaning set forth in Section 7.3(a);


--------------------------------------------------------------------------------

- 6 -

  (jj)

"Naked IP" means all Intellectual Property owned, used, held for use or
exploited by Naked;

        (kk)

"Naked Material Agreements" means the material agreements to which Naked is a
party as set out in the Naked Disclosure Letter;

        (ll)

"Naked Information Statement" means the information statement to be delivered by
Naked to the Naked Shareholders in connection with the meeting of the Naked
Shareholders to be called in order to obtain the approval of the Naked
Shareholders to the Continuance and the Merger;

        (mm)

"Naked Shareholders" means the holders of the Naked Shares;

        (nn)

"Naked Shares" means common shares in the capital of Naked;

        (oo)

"Naked Warrantholders" means holders of Naked Warrants;

        (pp)

"Naked Warrants" means warrants to acquire Naked Shares, of which 100,000 Naked
Warrants are outstanding as of the date of this Agreement and will be
outstanding immediately prior to the Effective Time;

        (qq)

"Non-U.S. Certificate" means the Certificate of Non-U.S. Securityholder, in the
form attached hereto as Schedule "B", to be delivered to SBH by each Naked
Shareholder or Naked Warrantholder, as applicable, concurrently with the
surrender to SBH of the certificates representing the Naked Shares or Naked
Warrants, as applicable, held by such Naked Shareholder or Naked Warrantholder
prior to such Naked Shareholder or Naked Warrantholder being entitled to receive
certificates representing SBH Shares or SBH Warrants, as applicable, in
accordance with Section 2.9(a);

        (rr)

"NRS" has the meaning set forth in Recital B;

        (ss)

"Order" means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict entered, issued, made or rendered by any Governmental Body or by any
arbitrator;

        (tt)

"Party" means a party to this Agreement and "Parties" means all parties to this
Agreement;

        (uu)

"Patents" means, collectively: (i) all issued patents, re-issued or re-examined
patents, revivals of patents, utility models, certificates of invention,
registrations of patents and extensions thereof, regardless of country or formal
name, issued by any Governmental Body, and (ii) all published or unpublished
non-provisional and provisional patent applications, re-examination proceedings,
invention disclosures and records of invention;

        (vv)

"Person" includes an individual, corporation, body corporate, partnership, joint
venture, association, trust or unincorporated organization or any trustee,
executor, administrator or other legal representative thereof;


--------------------------------------------------------------------------------

- 7 -

  (ww)

"Pooling Agreements" mean the pooling agreements to be entered into at or prior
to Closing among SBH, the Naked Shareholders and an escrow agent to be
determined by SBH;

        (xx)

"Proceeding" means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), hearing, inquiry, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any court or
other Governmental Body or any arbitrator or arbitration panel;

        (yy)

"Proprietary Rights" means any: (i)(A) Patents, (B) Trademarks, fictitious
business names and domain name registrations, (C) Copyrights, (D) Trade Secrets,
and (E) all other ideas, inventions, designs, manufacturing and operating
specifications, technical data and other intangible assets, intellectual
properties and rights (whether or not appropriate steps have been taken to
protect, under Applicable Laws, such other intangible assets, properties or
rights); or (ii) any right to use or exploit any of the foregoing;

        (zz)

"Related Party" means, with respect to a particular individual:


  (i)

each member of such individual's Family (as defined herein),

        (ii)

any Person that is directly or indirectly controlled by such individual or one
or more members of such individual's Family,

        (iii)

any Person in which such individual or members of such individual's Family hold
(individually or in the aggregate) a Material Interest (as defined herein), or

        (iv)

any Person with respect to which such individual or one or more members of such
individual's Family serves as a director, officer, partner, executor or trustee
(or in a similar capacity), and

with respect to a specified Person other than an individual:

  (v)

any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person,

        (vi)

any Person that holds a Material Interest in such specified Person,

        (vii)

each Person that serves as a director, officer, partner, executor or trustee of
such specified Person (or in a similar capacity),

        (viii)

any Person in which such specified Person holds a Material Interest,

        (ix)

any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity), and

        (x)

any Related Party of any individual described in clause (ii) or (iii).

For purposes of this definition: (a) the "Family" of an individual includes (i)
the individual, (ii) the individual's spouse, (iii) any other natural person who
is related to the individual or the individual's spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) "Material Interest" means direct or indirect beneficial ownership of voting
securities or other voting interests representing at least twenty percent (20%)
of the outstanding voting power of a Person or equity securities or other equity
interests representing at least twenty percent (20%) of the outstanding equity
securities or equity interests in a Person;

--------------------------------------------------------------------------------

- 8 -

(aaa)

"SBH Assets" means all of the assets owned or used by SBH as of the date of this
Agreement;

   



(bbb)

"SBH Disclosure Letter" means the disclosure letter of SBH to be signed and
dated by SBH and delivered by SBH to Naked at the Closing;

   



(ccc)

"SBH Financial Statements" means the audited annual financial statements for SBH
for the fiscal years ended July 31, 2011 and 2010, and the unaudited interim
financial statements for the three months ended October 31, 2011, and the
comparative period ended October 30, 2010, all prepared in accordance with GAAP;

   



  (ddd)

"SBH Information" has the meaning set forth in Section 6.3(a);

   



(eee)

"SBH Material Agreements" means the material agreements to which SBH is a party
as set out in the SBH Disclosure Letter;

   



(fff)

"SBH Private Placement" means, collectively, the one or more private placement
financings to be completed by SBH for minimum aggregate gross proceeds of
$650,000, of which at least $650,000, after payment of all outstanding SBH
Liabilities, will be provided by SBH to Naked at Closing for working capital
purposes;

   



  (ggg)

"SBH Shareholders" means the stockholders of SBH;

   



  (hhh)

"SBH Shares" means shares of common stock of SBH;

   



  (iii)

"SBH Warrants" means warrants to acquire SBH Shares;

   



  (jjj)

"SEC" means the United States Securities and Exchange Commission;

   



  (kkk)

"Secretary of State" means the Secretary of State of the State of Nevada;

   



(lll)

"Securities Authorities" means the SEC, the British Columbia Securities
Commission and all applicable state securities commissions;

   



(mmm)

"Subco" means the direct, wholly-owned subsidiary of SBH incorporated and
organized by SBH under the NRS for the sole purpose of effecting the Merger in
connection with the Transaction;

   



  (nnn)

"Subco Shares" means common shares in the capital of Subco;

   



  (ooo)

"Surviving Corporation" has the meaning set forth in Section 2.2;

   



(ppp)

"Taxes" means all taxes, assessments, charges, dues, duties, rates, fees,
imposts, levies and similar charges of any kind, lawfully levied, assessed or
imposed by any Governmental Body, including all income taxes (including any tax
on or based upon net income, gross income, income as specially defined,
earnings, profits or selected items of income, earnings or profits) and all
capital taxes, gross receipts taxes, sales taxes, use taxes, ad valorem taxes,
value added taxes, transfer taxes (including, without limitation, taxes relating
to the transfer of interests in real property or entities holding interests
therein), franchise taxes, license taxes, withholding taxes, health taxes,
payroll taxes, employment taxes, Canada or Quebec Pension Plan premiums, excise,
severance, social security, workers' compensation, employment insurance or
compensation taxes, mandatory pension and other social fund taxes or premiums,
stamp taxes, occupation taxes, premium taxes, property taxes, windfall profits
taxes, alternative or add-on minimum taxes, goods and services taxes, harmonized
sales tax, customs duties or other taxes, fees, imports, assessments or charges
of any kind whatsoever, and any instalments in respect thereof, together with
any interest and any penalties or additional amounts imposed by any Governmental
Body (domestic or foreign) on such entity, and any interest, penalties,
additional taxes and additions to tax imposed with respect to the foregoing and
whether disputed or not;


--------------------------------------------------------------------------------

- 9 -

  (qqq)

"Tax Returns" means all returns, schedules, elections, declarations, reports,
information returns and statements required to be filed with any Governmental
Body relating to Taxes;

        (rrr)

"Third-Party Claim" has the meaning set forth in Section 11.3(a);

        (sss)

"Trade Secrets" means all product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, research and development, manufacturing or
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code), computer software and database
technologies, systems, structures and architectures (and related processes,
formulae, composition, improvements, devices, know-how, inventions, discoveries,
concepts, ideas, designs, methods and information), and any other information,
however documented, that is a trade secret within the meaning of Applicable
Laws;

        (ttt)

"Trademarks" means all: (i) trademarks, service marks, marks, logos, insignias,
designs, names or other symbols, (ii) applications for registration of
trademarks, service marks, marks, logos, insignias, designs, names or other
symbols, and (c) trademarks, service marks, marks, logos, insignias, designs,
names or other symbols for which registrations has been obtained;

        (uuu)

"Transaction" means the Continuance, the Merger, the acquisition by SBH of the
Naked Shares and the Naked Warrants, and all related transactions incidental
thereto as contemplated by this Agreement;

        (vvv)

"Transaction Documents" means this Agreement and any other documents required to
be signed by SBH, Naked, Subco or the Naked Shareholders, as applicable, to
perform their respective obligations hereunder and to consummate the
Transaction;

        (www)

"U.S. Person" has the meaning set out in Regulation S promulgated under the U.S.
Securities Act;


--------------------------------------------------------------------------------

- 10 -

  (xxx)

"U.S. Securities Act" means the United States Securities Act of 1933, as
amended, and the rules and regulations thereunder; and

        (yyy)

"Voting Agreements" means the voting agreements to be entered into at or prior
to Closing among SBH and certain Naked Shareholders holding an aggregate minimum
of 51% of the issued and outstanding Naked Shares, pursuant to which such Naked
Shareholders will agree to vote in favour of the Continuance and the Merger.

1.2           Schedules. The following is a schedule to this Agreement, which is
incorporated by reference herein and is deemed to be part hereof:

Schedule A — Form of Articles of Merger Schedule B — Form of Non-U.S.
Certificate

1.3           Interpretation. For the purposes of this Agreement, except as
otherwise expressly provided herein:

  (a)

all references in this Agreement to a designated article, section, subsection,
paragraph or other subdivision, or to a schedule, is to the designated article,
section, subsection, paragraph or other subdivision of, or schedule to, this
Agreement unless otherwise specifically stated;

        (b)

the words "herein", "hereof" and "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular article, clause,
subclause or other subdivision or schedule;

        (c)

the singular of any term includes the plural and vice versa and the use of any
term is equally applicable to any gender and where applicable to a body
corporate;

        (d)

the word "or" is not exclusive and the word "including" is not limiting (whether
or not non-limiting language such as "without limitation" or "but not limited
to" or other words of similar import are used with reference thereto);

        (e)

all accounting terms not otherwise defined in this Agreement have the meanings
assigned to them in accordance with GAAP;

        (f)

except as otherwise provided, any reference to a statute includes and is a
reference to such statute and to the regulations made pursuant thereto with all
amendments made thereto and in force from time to time, and to any statute or
regulations that may be passed which have the effect of supplementing or
superseding such statute or such regulations;

        (g)

where the phrase "to the best of the knowledge of" or phrases of similar import
are used in this Agreement, it will be a requirement that the Person in respect
of whom the phrase is used will have made such due enquiries as are reasonably
necessary to enable such Person to make the statement or disclosure;

        (h)

the headings to the articles and sections of this Agreement are inserted for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof;


--------------------------------------------------------------------------------

- 11 -

  (i)

any reference to a corporate entity includes and is also a reference to any
corporate entity that is a successor to such entity;

        (j)

the Parties acknowledge that this Agreement is the product of arm's length
negotiation between the Parties, each having obtained its own independent legal
advice, and that this Agreement will be construed neither strictly for nor
strictly against any Party irrespective of which Party was responsible for
drafting this Agreement;

        (k)

the representations, warranties, covenants and agreements contained in this
Agreement will not merge at the Closing and will continue in full force and
effect from and after the Closing Date for the applicable period set out in this
Agreement; and

        (l)

unless otherwise specifically noted, all references to "$" or sums of money that
are referred to in this Agreement are expressed in the lawful money of the
United States. If it is necessary to convert money from another currency to
lawful money of the United States, such money will be converted using the Bank
of Canada noon foreign exchange rate in effect at the date of payment.

ARTICLE 2
MERGER AND RELATED MATTERS

2.1           General. The Merger and this Agreement are intended, subject to
their terms and conditions, to result in the business combination of Naked and
SBH through the Merger. To this end, each of SBH, Naked and Subco agree that
they will use commercial best efforts to satisfy each of the conditions
precedent to be satisfied by it as soon as practical and in any event before the
Effective Date, and to take, or cause to be taken, all other actions and to do,
or cause to be done, all other things necessary, proper or advisable to permit
the completion of the Transaction pursuant to the Merger in accordance with the
terms and conditions of this Agreement and Applicable Laws, and to cooperate
with each other in connection therewith.

2.2           Merger of Subco into Naked. Upon the terms and subject to the
conditions set forth in this Agreement, at the Effective Time, Subco shall be
merged with and into Naked and the separate existence of Subco shall cease.
Following the Effective Time, Naked shall continue as the surviving corporation
of the Merger (the "Surviving Corporation").

2.3           Effect of the Merger. The Merger shall have the effects set forth
in this Agreement and in the applicable provisions of the NRS.

2.4           Closing; Effective Time. The Closing shall take place at the
offices of Clark Wilson LLP, counsel to SBH, at 10:00 a.m. Vancouver time on the
Closing Date, or such other time as mutually agreed to by the Parties. Subject
to the provisions of this Agreement, the Articles of Merger shall be duly
executed by Subco and Naked and, as soon as practicable following the Closing,
filed with the Secretary of State. The Merger shall become effective upon the
later of: (a) the date and time of the filing of the Articles of Merger with the
Secretary of State, or (b) such later date and time as may be specified in the
Articles of Merger as agreed to by the Parties. The date and time the Merger
becomes effective is referred to in this Agreement as the "Effective Time".

--------------------------------------------------------------------------------

- 12 -

2.5           Certificate of Incorporation and Bylaws.

  (a)

The Certificate of Incorporation of Naked as in effect immediately prior to the
Effective Time shall be the certificate of incorporation of the Surviving
Corporation until thereafter changed or amended as provided therein or by
Applicable Laws.

        (b)

The bylaws of Subco as in effect immediately prior to the Effective Time shall
be the bylaws of the Surviving Corporation until thereafter changed or amended
as provided therein or by Applicable Laws.

2.6           Directors. The board of directors of Naked immediately prior to
the Effective Time shall constitute the entire board of directors of the
Surviving Corporation until the earlier of their resignation or removal or until
their respective successors are duly elected and qualified, as the case may be.

2.7           Officers. The officers of Naked immediately prior to the Effective
Time shall constitute all of the officers of the Surviving Corporation until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.

2.8           Treatment of Issued Capital. Upon the terms and subject to the
conditions set forth in this Agreement, at the Effective Time, by virtue of the
Merger and without any action on the part of Subco, Naked or the Naked
Shareholders:

  (i)

each Naked Share held by a Naked Shareholder (other than Dissenting
Shareholders) immediately prior to the Effective Time will be converted into the
right to receive that number of fully paid and non-assessable SBH Shares equal
to the product determined by multiplying the number of Naked Shares held by such
Naked Shareholder by the Exchange Ratio, with the intention that an aggregate of
13,500,000 SBH Shares will be issued to the Naked Shareholders (with such
adjustments as may be necessary as set out in Section 2.8(iv)). All such Naked
Shares will no longer be outstanding and will automatically be cancelled and
retired and shall cease to exist, and each certificate previously representing
such Naked Shares will thereafter represent only the right to receive the SBH
Shares,

        (ii)

each Naked Warrant held by a Naked Warrantholder will be converted into the
right to receive that number of SBH Warrants equal to the product determined by
multiplying the number of Naked Warrants held by such Naked Warrantholder by the
Exchange Ratio. Each SBH Warrant issued to the Naked Warrantholders will be
exercisable into one SBH Share for a period of two years from the Effective Date
at a price of $0.75 per SBH Share. All such Naked Warrants will no longer be
outstanding and will automatically be cancelled and retired and shall cease to
exist, and each certificate previously representing such Naked Warrants will
thereafter represent only the right to receive the SBH Warrants,

        (iii)

each Subco Share issued and outstanding immediately before the Effective Time
will be converted into one share of common stock of the Surviving Corporation,
and

        (iv)

no fractional SBH Shares will be issued to Naked Shareholders; in lieu of any
fractional entitlement, the number of SBH Shares issued to each Naked
Shareholder will be rounded up to the next greater whole number of Naked Shares
if the fractional entitlement is equal to or greater than 0.5 and will, without
any additional compensation, be rounded down to the next lesser whole number of
Naked Shares if the fractional entitlement is less than 0.5.


--------------------------------------------------------------------------------

- 13 -

2.9           Share and Warrant Certificates. On or after the Effective Date:

  (a)

upon surrender to SBH of the certificates representing the issued and
outstanding Naked Shares and Naked Warrants and delivery of an executed Non-U.S.
Certificate, the Naked Shareholders and Naked Warrantholders will be entitled to
receive certificates representing SBH Shares or SBH Warrants, as applicable,
from SBH as provided for in Sections 2.8(i) and 2.8(ii) on the later of:

          (i)

the Effective Date, and

          (ii)

the third Business Day following the date of receipt by SBH of the share or
warrant certificates, as applicable, and the Non-US Certificate referred to
above;

          (b)

the original share certificate of Subco registered in the name of SBH will be
cancelled and SBH will be issued a share certificate for the number of shares of
the Surviving Corporation to be issued to SBH as provided in Section 2.8(iii)
hereof; and

          (c)

certificates representing the Naked Shares and Naked Warrants will cease to
represent any claim upon or interest in Naked other than the right of the Naked
Shareholder or Naked Warrantholder, as applicable, to receive, pursuant to the
terms hereof, SBH Shares or SBH Warrants, as applicable, in accordance with
Sections 2.8(i) and 2.8(ii) hereof.

2.10           Tax Consequences. For federal income tax purposes, the Merger is
intended to constitute a reorganization within the meaning of Section 368(a) of
the Internal Revenue Code. The Parties hereby adopt this Agreement as a "plan of
reorganization" within the meaning of Sections 1.368 -2(g) and 1.368 -3(a) of
the United States Treasury Regulations.

2.11           Further Action. If, at any time after the Effective Time, any
further action is determined by SBH to be necessary or desirable to carry out
the purposes of this Agreement or to vest the Surviving Corporation with full
right, title and possession of and to all rights and property of Subco and
Naked, the officers and directors of the Surviving Corporation and SBH will be
fully authorized (in the name of Subco, in the name of Naked and otherwise) to
take such action.

2.12           No Liability. None of SBH, Subco or Naked will be liable to any
Naked Shareholder or Naked Warrantholder for any Naked Shares or Naked Warrants
delivered to a public official pursuant to any abandoned property, escheat or
similar law.

2.13           Extinguishment of Rights. On the sixth anniversary of the
Effective Date, any and all such rights which have not been exercised by Naked
Shareholders who have not dissented in accordance with Section 2.17 will be
extinguished and the certificates representing the Naked Shares will be deemed
to be surrendered to SBH for no consideration.

--------------------------------------------------------------------------------

- 14 -

2.14           Shareholder Approval. Subject to the terms and conditions of this
Agreement:

  (a)

Naked will distribute the Naked Information Statement and/or such other
documents as may be necessary or desirable to permit the Naked Shareholders to
consider, and if deemed appropriate, approve the Continuance and the Merger; and

        (b)

provided that: (i) the Continuance and the Merger are approved by a majority of
the Naked Shareholders, as required by the provisions of the CBCA and the NRS,
(ii) the Merger is approved by SBH as the sole shareholder of Subco, and (iii)
the conditions set out in Article 8 hereof have been satisfied or waived, as
soon as reasonably practicable thereafter, SBH, Naked and Subco will take all
actions required to effect the Merger.

2.15           Naked Information Statement. Naked will prepare the Naked
Information Statement (including supplements or amendments thereto). SBH will
provide such information to Naked as is needed to provide complete and accurate
disclosure in the Naked Information Statement. Each of Naked and SBH will:

  (a)

ensure that all information provided by it or on its behalf that is contained in
the Naked Information Statement does not contain any misrepresentation or any
untrue statement of a material fact or omit to state a material fact required to
be stated in the Naked Information Statement and necessary to make any statement
that it contains not misleading in light of the circumstances in which it is
made; and

        (b)

promptly notify the other Party if, at any time before the Effective Time, it
becomes aware that the Naked Information Statement contains a misrepresentation,
an untrue statement of material fact, omits to state a material fact required to
be stated to make any statement in the Naked Information Statement not
misleading in light of the circumstances in which it is made or that otherwise
requires an amendment or a supplement to the Naked Information Statement.

2.16           Public Announcement. Immediately after the execution of this
Agreement, SBH will issue a public announcement announcing the entering into of
this Agreement, which announcement will address all matters required by
Applicable Securities Laws and will be in form and substance acceptable to SBH
and Naked, acting in a commercially reasonable manner. No Party will issue any
news release or public statements inconsistent with such public announcement.

2.17           Dissenting Shareholders. Notwithstanding anything in this
Agreement to the contrary, any issued and outstanding Naked Shares (the "Dissent
Shares") held by a Dissenting Shareholder who complies with all the provisions
of Section 92A.420 of the NRS concerning the right of Naked Shareholders to
dissent from the Merger and require appraisal of their Dissent Shares shall not
be converted as described in Section 2.8(i) but shall become the right to
receive such consideration as may be determined to be due to such Dissenting
Shareholder pursuant to Section 92A.460 of the NRS. If, after the Effective
Time, such Dissenting Shareholder withdraws his demand for appraisal or fails to
perfect or otherwise loses his right of appraisal, in any case pursuant to the
provisions of the NRS, his Dissent Shares shall be deemed to be converted as of
the Effective Time into the right to receive SBH Shares. Naked shall give SBH
prompt notice of any demands for appraisal of Dissent Shares received by Naked.

--------------------------------------------------------------------------------

- 15 -

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SBH AND SUBCO

As of the Closing Date, and except as set forth in the SBH Disclosure Letter, or
as otherwise provided for herein or in any certificate or other instrument
delivered pursuant to this Agreement, SBH and Subco hereby jointly and severally
make the following representations to Naked and acknowledge and agree that Naked
and the Naked Shareholders are relying upon such representations and warranties,
each of which is qualified in its entirety by the matters described in the SBH
Disclosure Letter, in connection with the execution, delivery and performance of
this Agreement:

3.1           Incorporation.

  (a)

SBH is a corporation duly continued and validly existing under the laws of the
State of Nevada and is in good standing with respect to the filing of annual
returns. SBH has the power, authority and capacity to conduct its business as
such business is now being conducted. SBH is qualified to do business and is in
good standing in each of the jurisdictions in which it owns property, does
business, or is required to be so qualified.

        (b)

Subco is a corporation duly incorporated and validly existing under the laws of
the State of Nevada and is in good standing with respect to the filing of annual
returns. Subco has not, and will not, carry on any active business and was
incorporated by SBH solely for the purposes of this Agreement.

3.2           Corporate Power and Authority. SBH and Subco have all corporate
power and capacity to execute and deliver this Agreement and to consummate the
transactions and otherwise perform their respective obligations under this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
SBH and Subco and by SBH as the sole shareholder of Subco and no other corporate
proceedings or approvals on the part of SBH or Subco are necessary to authorize
this Agreement.

3.3           Subsidiaries. SBH has no subsidiaries other than Subco and Subco
has no subsidiaries.

3.4           Public Record. As of their respective dates, all information and
materials filed by SBH with the SEC and the British Columbia Securities
Commission (including all exhibits and schedules thereto and documents
incorporated by reference therein), did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and complied in all material respects with
all applicable legal and stock exchange requirements.

3.5           Share Capital. The authorized share capital of SBH consists of
100,000,000 SBH Shares, having a par value of $0.001 per SBH Share, and as of
the date of this Agreement, 9,010,000 SBH Shares are issued and outstanding as
fully paid and non-assessable SBH Shares.

3.6           Additional Securities. No Persons have any agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement or option for the purchase, subscription or issuance of
any SBH Shares or other securities of SBH or Subco, or securities convertible
into, exchangeable for, or which carry the right to purchase SBH Shares or other
securities of SBH or Subco, except as contemplated in connection with the
Transaction or the SBH Private Placement.

--------------------------------------------------------------------------------

- 16 -

3.7           Board Approval. The acceptance, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by the board of directors of each of SBH and Subco.

3.8           Share and Warrant Issuance. Subject to Applicable Securities Laws,
SBH has the full and lawful right and authority to issue SBH Shares to the Naked
Shareholders and SBH Warrants to the Naked Warrantholders and, upon completion
of the Transaction, such SBH Shares will be validly issued as fully paid and
non-assessable and free and clear of all Encumbrances, and such SBH Warrants
will be validly issued and constitute binding obligations of SBH.

3.9           No Breach Caused by the Agreement. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will conflict with or result in the breach of any of the
terms or provisions of, or constitute a default under, the Charter Documents,
director or shareholder minutes of SBH or Subco, or any agreement or instrument
to which SBH or Subco is a party or by which SBH or Subco or the SBH Assets are
bound, or any Order, decree, statute, regulation, covenant or restriction
applicable to SBH or Subco.

3.10           Litigation. There are no actions, suits or Proceedings, judicial
or administrative (whether or not purportedly on behalf of SBH or Subco) pending
or, to the best knowledge of SBH, threatened by or against SBH or Subco, at law
or in equity, or before or by any Governmental Body, and SBH is not aware of any
existing ground on which any such action, suit or Proceeding might be commenced
with any reasonable likelihood of success.

3.11           No Default. To the best knowledge of SBH, SBH is not in default
or breach of its obligations under any material contracts to which it is a party
and, to the best knowledge of SBH, there exists no state of facts which, after
notice or lapse of time or both, would constitute such a default or breach, and
all such material contracts are now in good standing and in full force and
effect and SBH is entitled to all benefits thereunder. Further, there are no
outstanding material disputes under any such contracts and no consents,
releases, waivers or approvals are necessary under such contracts with regard to
the transactions described in this Agreement. SBH is not aware of any other
party having an intention to terminate, either by notice or breach, any material
contract made with SBH.

3.12           Compliance.

          To the best knowledge of SBH:

  (a)

each of SBH and Subco is in compliance with, is not in default or violation in
any material respect under, and has not been charged with or received any notice
at any time of any material violation of, any Applicable Laws applicable to the
business or operations of SBH or Subco;

        (b)

neither SBH nor Subco is subject to any judgment, Order or decree entered in any
lawsuit or Proceeding applicable to its business and operations that would
constitute a Material Adverse Effect on SBH or Subco or the SBH Assets;

        (c)

each of SBH and Subco has duly filed all reports and returns required to be
filed by it with any Governmental Body and has obtained all governmental permits
and other governmental consents, except as may be required after the execution
of this Agreement, necessary for the conduct of its business or operations or
required in connection with this Agreement. All of such permits and consents are
in full force and effect, and no Proceedings for the suspension or cancellation
of any of them, and no investigation relating to any of them, is pending or, to
the best knowledge of SBH, threatened, and none of them will be adversely
affected by the consummation of the Transaction; and


--------------------------------------------------------------------------------

- 17 -

  (d)

each of SBH and Subco has operated in material compliance with Applicable Laws
applicable to its business. None of such Parties has received any notice of any
violation thereof, nor are any aware of any valid basis therefor.

3.13           Consents. Other than the filing of any documents required with
respect to the filing of the Articles of Merger and in connection with the
closing of the SBH Private Placement, no authorization, approval, Order,
license, permit or consent of any Governmental Body, and no registration,
declaration or filing by SBH or Subco with any such Governmental Body, is
required in order for SBH or Subco to:

  (a)

consummate the Transaction;

        (b)

execute and deliver all of the documents and instruments to be delivered by SBH
and Subco under this Agreement;

        (c)

duly perform and observe the terms and provisions of this Agreement; or

        (d)

render this Agreement legal, valid, binding and enforceable.

3.14           Material Contracts. Neither SBH nor Subco is a party to any
material contracts except the SBH Material Agreements. The SBH Material
Agreements are duly authorized, enforceable on their respective terms, and all
covenants required thereunder have been complied with in all material respects.
The SBH Material Agreements are in full force and effect, and there exists no
material breach or violation of or default by SBH or any other party to the SBH
Material Agreements, or any event that, with notice or the lapse of time, or
both, will create a material breach or violation thereof or default under any of
the SBH Material Agreements. The continuation, validity and effectiveness of
each SBH Material Agreement will in no way be affected by the consummation of
the transactions contemplated by this Agreement. There exists no actual or
threatened termination, cancellation, or limitation of, or any amendment,
modification or change to, any SBH Material Agreement.

3.15           SBH Assets.

  (a)

Neither SBH nor Subco owns any real property.

          (b)

All SBH Assets are owned legally and beneficially by SBH with good and
marketable title thereto, free and clear of all Encumbrances whether contingent
or absolute, except as set out in the SBH Material Agreements.

          (c)

Except as otherwise described in the SBH Material Agreements, no Person other
than SBH has or will have any agreement, option, understanding or commitment, or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement, option or commitment, for the acquisition of an interest
in any of the SBH Assets.

          (d)

To the best knowledge of SBH:

          (i)

there is no basis for and there is no action, suit, judgment, claim, demand or
proceeding outstanding or pending, or threatened against or affecting the SBH
Assets that, if adversely resolved or determined, would have a Material Adverse
Effect on the SBH Assets and there is no reasonable basis for any claim or
action that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Material Adverse Effect;


--------------------------------------------------------------------------------

- 18 -

  (ii)

SBH holds all permits, licences, consents and authorities issued by any
Governmental Body which are necessary in connection with its business or
operations;

          (iii)

there are no outstanding agreements or options to acquire any of the SBH Assets;

          (iv)

SBH has duly filed all reports and returns required to be filed with all
Governmental Bodies with respect to the SBH Assets and has obtained all
governmental permits and other governmental consents with respect to the SBH
Assets, except as may be required after the execution of this Agreement and all
of such permits and consents are in full force and effect, and no proceedings
for the suspension or cancellation of any of them, and no investigation relating
to any of them, is pending or, to the best knowledge of SBH, threatened, and
none of them will be adversely affected by the entry into this Agreement;

          (v)

there is no adverse claim or challenge against or to the ownership of or title
to any of the SBH Assets and, to the best knowledge of SBH, there is no basis
for such adverse claim or challenge which may affect the SBH Assets; and

          (vi)

SBH has provided Naked with copies of all of the material information relating
to the SBH Assets.

          (e)

Subsequent to the entry into the SBH Material Agreements, SBH has not received
any information from any Person that would modify or change the representations
and warranties set out in Section 3.15(d).

3.16           Tax Matters. Each of SBH and Subco has filed with appropriate
federal, state, provincial and local taxation authorities, all returns, reports
and declarations which are required to be filed by it and no taxing authority is
asserting or has, to the best knowledge of SBH, threatened to assert, or has any
basis for asserting against SBH or Subco, any claim for additional Taxes or
interest thereon or penalty.

3.17           Employees. Neither SBH nor Subco has any employees.

3.18           Financial Statements. The financial statements of SBH that have
been filed with the SEC, including the SBH Financial Statements, are based on
the books and records of SBH and fairly present the financial condition of SBH
at the date thereof and the results of the operations for such periods. No
information has come to the attention of SBH since the dates that the SBH
Financial Statements were issued that would, or would reasonably be expected to,
require any restatement or revision of any such SBH Financial Statements.

3.19           Liabilities of SBH. Neither SBH nor Subco has any Indebtedness,
Liabilities or obligations, secured or unsecured (whether accrued, absolute,
contingent or otherwise), other than as set out in the SBH Disclosure Letter,
except for those incurred in connection with the transactions contemplated by
this Agreement or in the normal course of business.

--------------------------------------------------------------------------------

- 19 -

3.20           Valid and Binding Obligation. This Agreement, when executed and
delivered, will be duly executed and delivered by SBH and/or Subco, as the case
may be, and constitutes legal, valid and binding obligations of SBH and Subco,
enforceable against them in accordance with its terms subject only to:

  (a)

any limitation under Applicable Laws relating to bankruptcy, insolvency,
moratorium, reorganization and other similar laws relating to or affecting the
enforcement of creditors' rights generally; and

        (b)

the fact that equitable remedies, including the remedies of specific performance
and injunction, may only be granted in the discretion of a court.

3.21           Material Adverse Change. There are no material facts or material
information which exist, and there has been no Material Adverse Change in the
capital, business, SBH Assets, Liabilities, obligations (absolute, accrued,
contingent or otherwise), operations, condition (financial or otherwise),
results of operations, financial position, capital or long-term debt, affairs or
prospects of SBH since July 31, 2011 which have not been disclosed in the manner
required by Applicable Securities Laws.

3.22           Business of SBH. To the best knowledge of SBH, SBH has conducted
its activities in material compliance with all Applicable Laws.

3.23           Guarantees. Neither SBH nor Subco is a party to, or bound by, any
agreement of guarantee, indemnification, assumption or endorsement, or any like
commitment, of the obligations, Liabilities (contingent or otherwise) or
Indebtedness of any other Person.

3.24           Absence of Other Agreements. Other than as disclosed in the SBH
Disclosure Letter, neither SBH nor Subco is:

  (a)

a party to any material contract;

        (b)

bound by any outstanding contract or commitment which requires prior approval of
any change of control of SBH;

        (c)

bound by any outstanding contract or commitment except those entered into in the
ordinary course of business; or

        (d)

in default under any material contract by which it is bound or under which it is
entitled to the benefits of and advantages thereof.

3.25           Dividends. Neither SBH nor Subco has, directly or indirectly,
declared or paid any dividend or declared or made any other distribution on any
of its shares or securities or, directly or indirectly, redeemed, purchased or
otherwise acquired any of its shares or securities or agreed to do any of the
foregoing.

3.26           No Bankruptcy. No Proceedings have been taken, are pending or
authorized by SBH or Subco, or by any other Person, in respect of the
bankruptcy, insolvency, liquidation or winding up of SBH or Subco.

3.27           Corporate Records. Other than as disclosed in the SBH Disclosure
Letter, the corporate records and minute books of SBH contain complete and
accurate minutes of all meetings of the directors and the SBH Shareholders held
since its incorporation, and signed copies of all resolutions duly passed or
confirmed by the directors or the SBH Shareholders other than at a meeting. The
share certificate books, register of security holders, register of transfers and
register of directors and any similar corporate records of SBH are complete and
accurate in all material respects.

--------------------------------------------------------------------------------

- 20 -

3.28           No Brokers. Except for any fees that may be paid to any broker or
agent who may be retained in regards to the SBH Private Placement, SBH has not
entered into any agreement which would entitle any Person to any valid claim
against SBH or Naked for a broker's commission, finder's fee or any like payment
in respect of the Transaction or any other matters contemplated by this
Agreement.

3.29           Restrictions on Doing Business. Neither SBH nor Subco is a party
to or bound by any agreement which would restrict or limit its respective right
to carry on any business or activity.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF NAKED

As of the Closing Date, and except as set forth in the Naked Disclosure Letter,
or as otherwise provided for in any certificate or other instrument delivered
pursuant to this Agreement, Naked makes the following representations to SBH and
acknowledges and agrees that SBH is relying upon such representations and
warranties, each of which is qualified in its entirety by the matters described
in the Naked Disclosure Letter, in connection with the execution, delivery and
performance of this Agreement:

4.1           Incorporation. Naked is a corporation duly incorporated and
validly existing under the federal laws of Canada and is in good standing with
respect to the filing of annual returns, and has the power, authority and
capacity to enter into this Agreement, to carry out its terms, to own the Naked
Assets and to conduct its business as such business is now being conducted.
Naked is qualified to do business and is in good standing in each of the
jurisdictions in which it owns property, does business, or is required to be so
qualified.

4.2           Corporate Power and Authority. Naked has all corporate power and
capacity to execute and deliver this Agreement and to consummate the
transactions and otherwise perform its obligations under this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby has been duly and validly authorized by Naked
and, except for receipt of Naked Shareholder approval of the Transaction prior
to the Closing Date, no other corporate proceedings or approvals on the part of
Naked or the Naked Shareholders is necessary to authorize this Agreement.

4.3           Subsidiaries. Naked has no Subsidiaries.

4.4           Share Capital. The authorized share capital of Naked is as set out
in the Naked Disclosure Letter. None of the outstanding Naked Shares are subject
to pre-emptive rights. All of the outstanding Naked Shares have been issued in
full compliance with the provisions of the CBCA, the Charter Documents of Naked
and Applicable Securities Laws.

4.5           No U.S. Shareholders. None of the Naked Shareholders are U.S.
Persons, as that term is defined in Regulation S promulgated under the U.S.
Securities Act, as amended. Naked acknowledges that it is aware that the SBH
Shares have not been and will not be registered under the U.S. Securities Act or
the securities laws of any state and may not be offered or sold, directly or
indirectly, in the United States without registration under the U.S. Securities
Act and the Applicable Laws of all applicable states or an exemption from such
registration requirements, and Naked further acknowledges that SBH has no
present intention of filing a registration statement under the U.S. Securities
Act in respect of the SBH Shares.

--------------------------------------------------------------------------------

- 21 -

4.6           Additional Securities. Except as set out in the Naked Disclosure
Letter, there are not, and will not be at the Effective Time, any outstanding
warrants, options or other rights or other arrangements under which Naked is
bound or obligated to issue additional Naked Shares, warrants or options, or
other securities, options or rights to acquire Naked Shares. There are no
agreements or instruments purporting to restrict the transfer of the Naked
Shares, other than Applicable Securities Laws and the Charter Documents of
Naked, and there are no voting agreements, shareholders' agreements, voting
trusts, or other arrangements restricting or affecting the voting of the Naked
Shares, other than the Voting Agreement.

4.7           Board Approval. The acceptance, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by the board of directors of Naked.

4.8           No Breach Caused by the Agreement. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will conflict with or result in any breach of any of the
terms or provisions of, or constitute a default under, the Charter Documents,
director or shareholder minutes of Naked, any agreement or instrument to which
Naked is a party or by which Naked or the Naked Assets are bound, or any Order,
decree, statute, regulation, covenant or restriction applicable to Naked.

4.9           Litigation. There are no actions, suits or Proceedings, judicial
or administrative (whether or not purportedly on behalf of Naked) pending or, to
the best knowledge of Naked, threatened by or against Naked, or affecting any of
the Naked Assets at law or in equity, or before or by any Governmental Body, and
Naked is not aware of any existing ground on which any such action, suit or
Proceeding might be commenced with any reasonable likelihood of success.

4.10          No Default. To the best knowledge of Naked, Naked is not in
default or breach of its obligations under any material contracts to which it is
a party and, to the best knowledge of Naked, there exists no state of facts
which, after notice or lapse of time or both, would constitute such a default or
breach, and all such material contracts are now in good standing and in full
force and effect without amendment thereto and Naked is entitled to all benefits
thereunder. Further, there are no outstanding material disputes under any such
contracts and no consents, releases, waivers or approvals are necessary under
such contracts with regard to the transactions described in this Agreement.
Naked is not aware of any other party having an intention to terminate, either
by notice or breach, any material contract made with Naked.

4.11          Material Contracts. Naked is not a party to any material contracts
except the Naked Material Agreements. The Naked Material Agreements are duly
authorized, enforceable on their respective terms, and all covenants required
thereunder have been complied with in all material respects. The Naked Material
Agreements are in full force and effect, and there exists no material breach or
violation of or default by Naked or any other party to the Naked Material
Agreements, or any event that with notice or the lapse of time, or both, will
create a material breach or violation thereof or default under any of the Naked
Material Agreements. The continuation, validity, and effectiveness of each Naked
Material Agreement will in no way be affected by the consummation of the Merger
contemplated by this Agreement. There exists no actual or threatened
termination, cancellation, or limitation of, or any amendment, modification, or
change to any Naked Material Agreement.

4.12          Naked IP.

  (a)

The Naked Disclosure Letter contains a complete and correct list of all: (i)
Patents owned by Naked, (ii) registered Trademarks and material unregistered
Trademarks owned by Naked, (iii) registered Copyrights and material unregistered
Copyrights owned by Naked, and (iv) for each of the foregoing, any actions,
annuities, maintenance fees, or proceedings that must be paid or undertaken
within the first ninety days after the Closing Date in order to preserve,
perfect, or maintain such Intellectual Property.


--------------------------------------------------------------------------------

- 22 -

  (b)

Except as set forth in the Naked Disclosure Letter, Naked owns all right, title,
and interest in, or has the valid right to use, all of the Naked IP, free and
clear of all Encumbrances, and there are no obligations or covenants to, or
restrictions from any other Persons affecting the use, enforcement, transfer, or
licensing of the Naked IP by Naked.

        (c)

Naked is the sole and exclusive beneficial owner, and, with respect to
applications and registrations, record owner, of all the Naked IP.

        (d)

The Naked IP constitutes all the Intellectual Property necessary to conduct the
businesses of Naked as currently conducted or as proposed to be conducted.

        (e)

The Naked IP is valid, subsisting and enforceable.

        (f)

No Naked IP is being licensed, enforced, or otherwise used in a manner that
would result in the abandonment, cancellation, or unenforceability of such Naked
IP.

        (g)

Use by Naked of any Naked IP, and the conduct of the Naked business, does not
infringe, misappropriate, or otherwise violate any rights of any Person, and no
proceeding is pending or, to the best knowledge of Naked, has been threatened or
asserted against Naked with regard to the ownership, use, infringement,
misappropriation, violation, validity, or enforceability of any Naked IP. To the
best knowledge of Naked, there is no valid basis for any such claim.

        (h)

Naked has not infringed, misappropriated, or otherwise violated any Intellectual
Property of any other Person.

        (i)

To the best knowledge of Naked, no Person is infringing, misappropriating, or
otherwise violating any rights of Naked in or to any Naked IP. No Proceeding is
pending or has been threatened or asserted by Naked against any Person with
regard to the ownership, use, infringement, misappropriation, violation,
validity or enforceability of any Naked IP.

        (j)

Naked has taken reasonable actions to protect the confidentiality of its Trade
Secrets and other Naked IP and confidential information. Each Person presently
or previously employed by Naked (including independent contractors and
consultants, if any) who has or had access to confidential or proprietary
information or any Trade Secret of Naked or Naked IP has executed a
confidentiality and nondisclosure agreement.

        (k)

The consummation of the transactions contemplated by this Agreement, and
compliance by Naked with the provisions of this Agreement, will not result in
the termination, cancellation, loss, or impairment of, nor require the payment
of additional amounts or the consent of any Person in respect of, or result in
the creation of any Encumbrance in or upon, any Naked IP.


--------------------------------------------------------------------------------

- 23 -

4.13           Naked Assets.

  (a)

Naked does not own any real property.

          (b)

All Naked Assets are owned legally and beneficially by Naked with good and
marketable title thereto, free and clear of all Encumbrances whether contingent
or absolute, except as set out in the Naked Material Agreements or as disclosed
in the Naked Financial Statements.

          (c)

Except as otherwise described in the Naked Material Agreements, no Person other
than Naked has or will have any agreement, option, understanding or commitment,
or any right or privilege (whether by law, pre-emptive or contractual) capable
of becoming an agreement, option or commitment, for the acquisition of an
interest in any of the Naked Assets.

          (d)

To the best knowledge of Naked:

          (i)

there is no basis for and there is no action, suit, judgment, claim, demand or
proceeding outstanding or pending, or threatened against or affecting the Naked
Assets that, if adversely resolved or determined, would have a Material Adverse
Effect on the Naked Assets and there is no reasonable basis for any claim or
action that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Material Adverse Effect;

          (ii)

there are no outstanding agreements or options to acquire any of the Naked
Assets, and, other than as set out in the Naked Material Agreements, no Person
has any proprietary or possessory interest in any of the Naked Assets;

          (iii)

Naked has duly filed all reports and returns required to be filed with all
Governmental Bodies with respect to the Naked Assets and has obtained all
governmental permits and other governmental consents with respect to the Naked
Assets, except as may be required after the execution of this Agreement and all
of such permits and consents are in full force and effect, and no proceedings
for the suspension or cancellation of any of them, and no investigation relating
to any of them, is pending or, to the best knowledge of Naked, threatened, and
none of them will be adversely affected by the entry into this Agreement;

          (iv)

there is no adverse claim or challenge against or to the ownership of or title
to any of the Naked Assets and, to the best knowledge of Naked, there is no
basis for such adverse claim or challenge which may affect the Naked Assets; and

          (v)

Naked has provided SBH with all of the material information relating to the
Naked Assets.

          (e)

Subsequent to the entry into the Naked Material Agreements, Naked has not
received any information from any Person that would modify or change the
representations and warranties set out in Section 4.13(d).


--------------------------------------------------------------------------------

- 24 -

4.14           Compliance.

  (a)

To the best knowledge of Naked, it is in compliance with, is not in default or
violation in any material respect under, and has not been charged with or
received any notice at any time of any material violation of, any Applicable
Laws applicable to the business or operations of Naked.

        (b)

To the best knowledge of Naked, it is not subject to any judgment, Order or
decree entered in any lawsuit or Proceeding applicable to its business and
operations that would constitute a Material Adverse Effect on Naked or the Naked
Assets, taken as a whole.

        (c)

Naked has duly filed all reports and returns required to be filed by it with all
Governmental Bodies and has obtained all necessary permits and consents from
such Governmental Bodies, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
Proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or, to the best knowledge of
Naked, threatened, and Naked will not be adversely affected by the consummation
of the Merger.

        (d)

To the best knowledge of Naked, it has operated in material compliance with all
Applicable Laws. Naked has not received any notice of any violation thereof, nor
is Naked aware of any valid basis therefor.

4.15           Consents. Other than the filing of any documents with respect to
the Continuance and the filing of the Articles of Merger, no authorization,
approval, Order, license, permit or consent of any Governmental Body, and no
registration, declaration or filing by Naked with any such Governmental Body, is
required in order for Naked to:

  (a)

consummate the Transaction;

        (b)

execute and deliver all of the documents and instruments to be delivered by
Naked under this Agreement;

        (c)

duly perform and observe the terms and provisions of this Agreement; or

        (d)

render this Agreement legal, valid, binding and enforceable.

4.16           Employees. Naked has four employees.

4.17           Tax Matters. Naked has filed with appropriate federal, state,
provincial and local taxation authorities, all returns, reports and declarations
which are required to be filed by it and no taxing authority is asserting or
has, to the best knowledge of Naked, threatened to assert, or has any basis for
asserting against Naked any claim for additional Taxes or interest thereon or
penalty.

4.18           Financial Statements. The Naked Financial Statements, when
completed, will be based on the books and records of Naked and will fairly
present the consolidated financial condition of Naked at the dates thereof and
the results of the operations for such periods.

4.19           Liabilities of Naked. Naked has no Indebtedness, Liabilities or
obligations, secured or unsecured (whether accrued, absolute, contingent or
otherwise), which will not be disclosed in the Naked Financial Statements,
except for those incurred in connection with the transactions contemplated by
this Agreement.

--------------------------------------------------------------------------------

- 25 -

4.20           Shareholder Loans. Except as disclosed in the Naked Disclosure
Letter, there are no loans or other Liabilities of Naked outstanding in favour
of any of the Naked Shareholders, any former shareholder of Naked, or any party
related to them, nor are there any loans outstanding or other amounts due to
Naked from any such Persons.

4.21           Indebtedness to Officers and Directors. Except as disclosed in
the Naked Disclosure Letter, Naked has no Indebtedness to any director, officer,
employee or consultant of Naked.

4.22           Valid and Binding Obligation. This Agreement, when executed and
delivered, will be duly executed and delivered by Naked and will constitute
legal, valid and binding obligations of Naked, enforceable against it in
accordance with its terms, subject only to:

  (a)

any limitation under Applicable Laws relating to bankruptcy, insolvency,
moratorium, reorganization and other similar laws relating to or affecting the
enforcement of creditors' rights generally; and

        (b)

the fact that equitable remedies, including the remedies of specific performance
and injunction, may only be granted in the discretion of a court.

4.23           Guarantees. Naked is not a party to, or bound by, any agreement
of guarantee, indemnification, assumption or endorsement, or any like
commitment, of the obligations, Liabilities (contingent or otherwise) or
Indebtedness of any other Person.

4.24           Absence of Other Agreements. Other than as disclosed herein or in
the Naked Disclosure Letter, Naked is not:

  (a)

a party to any material contract;

        (b)

bound by any outstanding contract or commitment which requires prior approval of
any change of control of Naked;

        (c)

bound by any outstanding contract or commitment except those entered into in the
ordinary course of business; or

        (d)

in default under any material contract by which it is bound or under which it is
entitled to the benefits of and advantages thereof.

4.25           Corporate Records. Other than as disclosed in the Naked
Disclosure Letter, the corporate records and minute books of Naked contain
complete and accurate minutes of all meetings of the directors and the Naked
Shareholders held since its incorporation, and signed copies of all resolutions
duly passed or confirmed by the directors or the Naked Shareholders other than
at a meeting. The share certificate books, register of security holders,
register of transfers and register of directors and any similar corporate
records of Naked are complete and accurate in all material respects.

4.26           No Brokers. Except for any fees that may be paid to any broker or
agent who may be retained in regards to the SBH Private Placement, Naked has not
entered into any agreement which would entitle any Person to any valid claim
against SBH or Naked for a broker's commission, finder's fee or any like payment
in respect of the Transaction or any other matters contemplated by this
Agreement.

--------------------------------------------------------------------------------

- 26 -

4.27           Dividends. Naked has not, directly or indirectly, declared or
paid any dividend or declared or made any other distribution on any of its
shares or securities or, directly or indirectly, redeemed, purchased or
otherwise acquired any of its shares or securities or agreed to do any of the
foregoing.

4.28           No Bankruptcy. No Proceedings have been taken, are pending or
authorized by Naked or by any other Person in respect of the bankruptcy,
insolvency, liquidation or winding up of Naked.

4.29           Restrictions on Doing Business. Naked is not a party to or bound
by any agreement which would restrict or limit its right to carry on any
business or activity.

ARTICLE 5
SURVIVAL OF REPRESENTATIONS AND WARRANTIES

5.1           Survival of Representations and Warranties. The representations
and warranties made by the Parties and contained in this Agreement will survive
the Closing for twelve months.

ARTICLE 6
COVENANTS OF NAKED

Naked hereby covenants and agrees with SBH as follows, until the earlier of the
Effective Time or the termination of this Agreement in accordance with its
terms:

6.1           Investigations and Availability of Records. SBH and/or its
directors, officers, auditors, counsel and other authorized representatives will
be permitted to make such commercially reasonable investigations of the Naked
Assets and business of Naked and of its financial and legal condition as SBH
reasonably deems necessary or desirable, provided always that such
investigations will not unduly interfere with the operations of Naked. Naked
will provide copies of Naked's corporate records, including its minute books,
share ledgers and the records maintained in connection with the business of
Naked. Such investigations will not, however, affect or mitigate in any way the
representations and warranties contained in this Agreement, which
representations and warranties will continue in full force and effect for the
benefit of SBH.

6.2           Necessary Consents. Naked will use its commercially reasonable
efforts to obtain from the Naked Shareholders and all appropriate Governmental
Bodies such approvals or consents as are required (if any) to complete the
transactions contemplated herein.

6.3           Confidentiality.

  (a)

Naked will keep confidential any confidential information, Trade Secrets or
confidential financial or business documents (collectively the "SBH
Information") received by it from SBH concerning SBH or its business and will
not disclose such SBH Information to any third party, provided that any of such
SBH Information may be disclosed to Naked's directors, officers, employees,
representatives and professional advisors who need to know such SBH Information
in connection with the transactions contemplated hereby (provided Naked will use
commercially reasonable efforts to ensure that such directors, officers,
employees, representatives and professional advisors keep confidential such SBH
Information) and provided further that Naked will not be liable for disclosure
of SBH Information upon occurrence of one or more of the following events:


--------------------------------------------------------------------------------

- 27 -

  (i)

SBH Information becoming generally known to the public other than through a
breach of this Agreement;

          (ii)

SBH Information being lawfully obtained by Naked from a third party or parties
without breach of this Agreement by Naked, as shown by documentation sufficient
to establish the third party as a source of SBH Information;

          (iii)

SBH Information being known to Naked prior to disclosure by SBH, or its
Affiliates, as shown by documentation sufficient to establish such knowledge; or

          (iv)

SBH having provided its prior written approval for such disclosure by Naked.

          (b)

In the event this Agreement is terminated in accordance with the provisions
hereof, Naked will:

          (i)

use commercially reasonable efforts to ensure that all documents prepared or
obtained in the course of its investigations of SBH or its business and all
copies thereof are either destroyed or returned to SBH so as to ensure that, so
far as possible, any SBH Information obtained during, and as a result of, such
investigations by the directors, officers, employees, representatives and
professional advisors of Naked is not disseminated beyond those individuals
concerned with such investigations; and

          (ii)

not, directly or indirectly, use for its own purposes any SBH Information
discovered or acquired by the directors, officers, employees, representatives
and professional advisors of Naked as a result of SBH making available to them
the SBH Information.

6.4           Status and Filings. Naked will maintain its corporate status and
comply with all applicable corporate and securities requirements, and any other
requirements of any Governmental Bodies, (including any applicable filing
requirements) prior to Closing.

6.5           Material Change. Naked will provide prompt and full disclosure to
SBH of any material information, change or event in the business, operations,
financial condition or other affairs of Naked prior to Closing.

6.6           Shareholder Approval. Naked will use its commercial best efforts
to obtain the approval of the Naked Shareholders for the Continuance and the
Merger. Additionally, the board of directors of Naked will recommend that the
Naked Shareholders vote in favour of and approve the Continuance and the Merger.

6.7           Voting Agreements. Naked will cause Naked Shareholders holding a
minimum of 51% of the issued and outstanding Naked Shares to execute and deliver
Voting Agreements pursuant to which such Naked Shareholders will covenant to
vote in favour of the Continuance and the Merger.

6.8           Pooling Agreements. Naked will use commercial best efforts to
cause each of the Naked Shareholders to, at or prior to the Closing, enter into
a Pooling Agreement with an escrow agent to be determined by SBH (the
"Trustee"), pursuant to which such Naked Shareholders will deposit their
respective SBH Shares received in exchange for their respective Naked Shares as
a result of the Merger with the Trustee until such SBH Shares are released from
the Pooling Agreement in accordance with the terms thereof. Each Pooling
Agreement will provide, among other things, that 25% of the SBH Shares will be
released 90 days after the one year anniversary of the Closing Date and then 25%
each 90 days thereafter. Each Pooling Agreement will also provide that the
holders of such SBH Shares that are subject to the Pooling Agreement will not
vote to effect a consolidation of the SBH Shares without the consent of a
special resolution of the holders of all outstanding SBH Shares, except in the
event of failure of the business of Naked or in the event that Naked is unable
to raise financing due to its capitalization structure, as determined by a
professional financier acting reasonably.

--------------------------------------------------------------------------------

- 28 -

6.9           Negative Covenants. Except as contemplated by this Agreement or
the Naked Material Agreements, Naked will not, without the prior written consent
of SBH, prior to the Closing Date:

  (a)

issue any securities in itself;

        (b)

except in the ordinary course of business, sell, mortgage, pledge or dispose of
any of the Naked Assets or subject any of the Naked Assets to any Encumbrance;

        (c)

acquire or agree to acquire (by merger, amalgamation, acquisition of securities
or assets or otherwise) any Person or division or any assets or properties,
other than in the ordinary course of business;

        (d)

terminate or default under any Naked Material Agreement;

        (e)

declare or pay any management or employee bonuses;

        (f)

declare or pay any dividends or distribute any of the Naked Assets to the Naked
Shareholders or any other Persons;

        (g)

enter into any contracts, other than in the ordinary course of business;

        (h)

alter or amend the Charter Documents of Naked;

        (i)

make any cash payments or incur any debt outside the ordinary course of
business;

        (j)

enter into any agreement resulting in a change of control of Naked;

        (k)

make any material change in accounting procedures or practices;

        (l)

settle any outstanding claim, dispute, litigation matter or tax dispute; or

        (m)

enter into any agreement or understanding to do any of the foregoing.

6.10           Naked Financial Statements. Naked will prepare the Naked
Financial Statements and deliver the Naked Financial Statements to SBH prior to
the Effective Date.

6.11           Conditions Precedent. Naked will use commercial best efforts to
cause each of the conditions precedent in Section 8.2 hereof to be complied
with.

6.12           Standstill. From the date of execution of this Agreement until
completion of the transactions contemplated herein or the earlier termination
hereof, Naked will not, directly or indirectly, solicit, initiate, assist,
facilitate, promote or encourage proposals or offers from, entertain or enter
into discussions or negotiations with, or provide information relating to the
securities, business, operations, affairs or financial condition of Naked to,
any Person, entity or group in connection with the acquisition or distribution
of any securities of Naked, or any amalgamation, merger, consolidation,
arrangement, restructuring, refinancing, sale of any material assets or part
thereof, unless such action, matter or transaction is part of the transactions
contemplated in this Agreement or is satisfactory to, and is approved in writing
in advance by, the other Parties hereto (with such approval not being
unreasonably withheld or delayed) or is necessary to carry on the normal course
of business.

--------------------------------------------------------------------------------

- 29 -

6.13           All Other Action. Naked will use commercial best efforts to
satisfy each of the conditions precedent to be satisfied by it as soon as
practical and in any event before the Effective Date, and to take, or cause to
be taken, all other actions and to do, or cause to be done, all other things
necessary, proper or advisable that are commercially reasonable to permit the
completion of the Merger in accordance with the terms and conditions of this
Agreement and Applicable Laws.

ARTICLE 7
COVENANTS OF SBH

SBH hereby covenants and agrees with Naked as follows, until the earlier of the
Effective Time or the termination of this Agreement in accordance with its
terms:

7.1           Investigations and Availability of Records. Naked and/or its
directors, officers, auditors, counsel and other authorized representatives will
be permitted to make such commercially reasonable investigations of the SBH
Assets and business of SBH, and of its financial and legal condition, as Naked
reasonably deems necessary or desirable, provided always that such
investigations will not unduly interfere with the operations of SBH. If
requested, SBH will provide copies of SBH's corporate records, including its
minute books, share ledgers and the records maintained in connection with the
business of SBH. Such investigations will not, however, affect or mitigate in
any way the representations and warranties contained in this Agreement, which
representations and warranties will continue in full force and effect for the
benefit of Naked.

7.2           Necessary Consents. SBH will use its commercial best efforts to
obtain from all appropriate Governmental Bodies such approvals or consents as
are required (if any) to complete the transactions contemplated herein.

7.3           Confidentiality.

  (a)

SBH will keep confidential any confidential information, Trade Secrets or
confidential financial or business documents (collectively the "Naked
Information") received by it from Naked concerning Naked or its business and
will not disclose such Naked Information to any third party, provided that any
of such Naked Information may be disclosed to SBH's directors, officers,
employees, representatives and professional advisors who need to know such Naked
Information in connection with the transactions contemplated hereby (provided
SBH will use commercially reasonable efforts to ensure that such directors,
officers, employees, representatives and professional advisors keep confidential
such Naked Information) and provided further that SBH will not be liable for
disclosure of Naked Information upon the occurrence of one or more of the
following events:

          (i)

Naked Information becoming generally known to the public other than through a
breach of this Agreement;

          (ii)

Naked Information being lawfully obtained by SBH from a third party or parties
without breach of this Agreement by SBH, as shown by documentation sufficient to
establish the third party as a source of Naked Information;


--------------------------------------------------------------------------------

- 30 -

  (iii)

Naked Information being known to SBH prior to disclosure by Naked, or its
Affiliates, as shown by documentation sufficient to establish such knowledge; or

          (iv)

Naked having provided its prior written approval for such disclosure by SBH.

          (b)

In the event this Agreement is terminated in accordance with the provisions
hereof, SBH will:

          (i)

use commercially reasonable efforts to ensure that all documents prepared or
obtained in the course of its investigations of Naked or its business and all
copies thereof are either destroyed or returned to Naked so as to ensure that,
so far as possible, any Naked Information obtained during, and as a result of,
such investigations by the directors, officers, employees, representatives and
professional advisors of SBH is not disseminated beyond those individuals
concerned with such investigations; and

          (ii)

not, directly or indirectly, use for its own purposes, any Naked Information,
discovered or acquired by the directors, officers, employees, representatives
and professional advisors of SBH as a result of Naked making available to them
the Naked Information.

7.4           Status and Filings. SBH will maintain its corporate status and
comply with all Applicable Securities Laws (including any applicable filing
requirements) prior to Closing.

7.5           Material Change. SBH will provide prompt and full disclosure to
Naked of any material information, change or event in the business, operations,
financial condition or other affairs of SBH prior to Closing.

7.6           SBH Directors. SBH will take all required action to make the
appointments of two new directors of SBH, each as nominated by Naked, which new
directors will be Joel Primus and one other director to be determined by Naked
and approved by SBH, acting reasonably, before Closing, and which appointments
will be effective on Closing or, if applicable, ten days after the filing of a
Schedule 14f-1 with the SEC in connection with the transactions contemplated by
this Agreement. Upon the effectiveness of the appointments described in this
Section 7.6, the board of directors of SBH will consist of three directors, two
of which will be the nominees of SBH described in this Section 7.6 and one of
which will be a nominee of SBH.

7.7           SBH Officers. All officers of SBH will have agreed to resign and
nominees of Naked will be appointed to all officer positions with SBH, with such
resignations and appointments to be effective as of the Closing.

7.8           Name Change. In connection with the Closing, the board of
directors of SBH will cause the name of SBH to be changed to "Naked Brand Group
Inc.", or such other name as requested by Naked and available for reservation
and use as indicated by the Secretary of State.

7.9           Stock Option Plan. In connection with the Closing, the board of
directors of SBH will adopt a stock option plan which provides for the grant of
stock options to acquire an aggregate of up to 5,400,000 SBH Shares.

--------------------------------------------------------------------------------

- 31 -

7.10           Subco. SBH and Subco covenant and agree that Subco will not carry
on any business and will not enter into any contracts, agreements, commitments,
indentures or other instruments prior to the Effective Time other than with
respect to effecting the Merger, or as otherwise contemplated herein.

7.11           Negative Covenants. Except as contemplated by, or in connection
with, the Transaction, SBH will not, without the prior written consent of Naked,
prior to the Closing Date:

  (a)

issue any securities of SBH, except in connection with the SBH Private
Placement;

        (b)

except in the ordinary course of business, sell, mortgage, pledge or dispose of
any of the SBH Assets or subject any of the SBH Assets to any Encumbrance;

        (c)

acquire or agree to acquire (by merger, amalgamation, acquisition of securities
or assets or otherwise) any Person or division or any assets or properties,
other than in the ordinary course of business;

        (d)

make any expenditure, other than in connection with ongoing public filing
requirements;

        (e)

terminate or default under any SBH Material Agreements;

        (f)

declare or pay any (i) dividends or distribute any SBH Assets to the SBH
Shareholders or (ii) management or employee bonuses;

        (g)

enter into any contracts;

        (h)

alter or amend the Charter Documents of SBH or Subco;

        (i)

make any cash payments or incur any debt outside the ordinary course of
business;

        (j)

enter into any agreement resulting in a change of control of SBH or Subco;

        (k)

make any material change in accounting procedures or practices;

        (l)

settle any outstanding claim, dispute, litigation matter or tax dispute; or

        (m)

enter into any agreement or understanding to do any of the foregoing.

7.12           Standstill. From the date of execution of this Agreement until
completion of the transactions contemplated herein, or the earlier termination
hereof, SBH will not, directly or indirectly, solicit, initiate, assist,
facilitate, promote or encourage proposals or offers from, entertain or enter
into discussions or negotiations with, or provide information relating to the
securities, business, operations, affairs or financial condition of SBH to any
Person, entity or group in connection with the acquisition or distribution of
any securities of SBH or any amalgamation, merger, consolidation, arrangement,
restructuring, refinancing, sale of any material assets or part thereof, unless
such action, matter or transaction is part of the transactions contemplated in
this Agreement or is satisfactory to, and is approved in writing in advance by
Naked (with such approval not being unreasonably withheld or delayed) or is
necessary to carry on the normal course of business.

7.13           Conditions Precedent. SBH will use commercially reasonable
efforts to cause each of the conditions precedent in Section 8.3 hereof to be
complied with.

--------------------------------------------------------------------------------

- 32 -

7.14           All Other Action. SBH will use commercially reasonable efforts to
satisfy each of the conditions precedent to be satisfied by it as soon as
practical and in any event before the Closing Date, and to take, or cause to be
taken, all other actions and to do, or cause to be done, all other things
necessary, proper or advisable that are commercially reasonable to permit the
completion of the Transaction in accordance with the terms and conditions of
this Agreement and Applicable Laws.

ARTICLE 8
CONDITIONS PRECEDENT

8.1           Mutual Conditions. The respective obligations of the Parties
hereto to consummate the transactions contemplated hereby are subject to the
satisfaction, on or prior to the Closing Date, unless otherwise specified
herein, of the following conditions, any of which may be waived by the mutual
consent of the Parties without prejudice to their rights to rely on any other of
such conditions:

  (a)

Shareholder Approval. The Continuance and the Merger will have been approved by
(i) the Naked Shareholders, and (ii) if applicable, the Naked Shareholders
holding a majority of each outstanding class of Naked securities, and the Merger
will have been approved by SBH, as the sole shareholder of Subco, all in
accordance with the terms of this Agreement, the provisions of the NRS and CBCA,
and the provisions of the Charter Documents of Naked and Subco, as applicable.

        (b)

Board Approval. The board of directors of each of the Parties will have approved
the Closing.

        (c)

No Orders. There will not be in force any Order or decree restraining or
enjoining the consummation of the transactions contemplated by this Agreement.

        (d)

Approvals and Consents. All consents, Orders and approvals required, necessary
or desirable for the completion of the transactions provided for in this
Agreement will have been obtained or received from the Persons or Governmental
Bodies having jurisdiction in the circumstances, all on terms satisfactory to
each of the Parties hereto, acting reasonably.

        (e)

Employment Agreements. Each of Joel Primus and Alex McAulay will have entered
into management services or employment agreements with SBH or Naked.

The foregoing conditions are for the mutual benefit of Naked and SBH and may be
asserted by Naked or by SBH regardless of the circumstances or may be waived by
Naked or SBH in their sole discretion, in whole or in part, at any time and from
time to time without prejudice to any other rights which SBH or Naked may have.
If any of such conditions shall not be complied with or waived as aforesaid on
or before the Closing Date or, if earlier, the date required for the performance
thereof, then, subject to Section 8.4 hereof, a Party hereto may rescind and
terminate this Agreement by written notice to the other Parties in circumstances
where the failure to satisfy any such condition is not the result, directly or
indirectly, of a material breach of this Agreement by such rescinding Party
hereto.

8.2           Conditions for the Benefit of SBH. The transactions contemplated
herein are subject to the following conditions to be fulfilled or performed on
or prior to the Closing Date, which conditions are for the exclusive benefit of
SBH and may be waived, in whole or in part, by SBH in its sole discretion:

  (a)

Truth of Representations and Warranties. The representations and warranties of
Naked contained in this Agreement will have been true and correct as of the date
of this Agreement and will be true and correct as of the Closing Date, with the
same force and effect as if such representations and warranties had been made on
and as of such Closing Date, save and except in any case which would not have a
Material Adverse Effect on the business or financial condition of Naked.


--------------------------------------------------------------------------------

- 33 -

  (b)

Due Diligence. SBH and its agents and representatives will have conducted and
completed to SBH's sole satisfaction, acting reasonably, a legal and financial
due diligence investigation of Naked.

        (c)

Title. SBH and its agents and representatives will be satisfied with respect to
the status of Naked's interest in the Naked Assets.

        (d)

Naked Financial Statements. Naked will have coordinated the preparation and
delivery of the Naked Financial Statements to SBH, and the auditors of Naked
will have approved the Naked Financial Statements and any pro forma financial
statements required to comply with Applicable Securities Laws, in form and
content satisfactory to SBH, and in accordance with Applicable Securities Laws.

        (e)

Naked Expenditures. From the date of this Agreement, Naked will not have
incurred any Liabilities other than those reasonably incurred in connection with
the transactions contemplated in this Agreement or those previously disclosed to
SBH, and will have spent its cash on hand from the date of this Agreement
exclusively in accordance with the Naked Material Agreements, in the ordinary
course of business, or for the purpose of completing the Transaction and the
matters contemplated in connection therewith.

        (f)

Naked Liabilities. At the Closing, Naked's Liabilities, as determined in
accordance with GAAP, will not exceed $100,000, excluding: any credit facility
against inventory or receivables of Naked, the Bridge Loan and all costs and
expenses incurred in connection with the preparation of this Agreement and the
Transaction.

        (g)

Voting Agreements. Voting Agreements will have been executed and delivered by
Naked Shareholders holding a minimum of 51% of the issued and outstanding Naked
Shares.

        (h)

Naked Continuance. The Continuance will have been completed.

        (i)

No Outstanding Claims. No claim will have been asserted or made that any Person
is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any of the Naked Shares, or any other voting,
equity, or ownership interest in Naked (other than the Naked Shareholders, the
Naked Warrantholders or Naked, as applicable), or is entitled to all or any
portion of the SBH Shares or the SBH Warrants.

        (j)

No Material Adverse Effect. No Material Adverse Effect will have occurred with
respect to the business of Naked, the Naked Assets or the Naked Shares, however
arising.

        (k)

Performance of Obligations. Naked will have performed, fulfilled or complied
with, in all material respects, all of its obligations, covenants and agreements
contained in this Agreement to be fulfilled or complied with by it at or prior
to the Closing Date.


--------------------------------------------------------------------------------

- 34 -

  (l)

Deliveries. Naked will deliver or cause to be delivered to SBH the closing
documents set forth in Section 9.2, in a form satisfactory to SBH acting
reasonably.

        (m)

Proceedings. All Proceedings to be taken in connection with the transactions
contemplated in this Agreement will be satisfactory in form and substance to
SBH, acting reasonably, and SBH will have received copies of all instruments and
other evidence as it may reasonably request from Naked or any other Person in
order to establish the consummation or closing of such transactions and the
taking of all necessary Proceedings in connection therewith.

        (n)

No Legal Action. No action or Proceeding will be pending or threatened by any
Person in any jurisdiction, to enjoin, restrict or prohibit any of the
transactions contemplated by this Agreement or the right of Naked to conduct its
business after the Effective Time on substantially the same basis as operated
immediately prior to the date hereof.

The conditions described in this Section 8.2 are for the exclusive benefit of
SBH and may be asserted by SBH, regardless of the circumstances, or may be
waived by SBH in its sole discretion, in whole or in part, at any time and from
time to time without prejudice to any other rights which SBH may have. If any of
such conditions shall not be complied with or waived as aforesaid on or before
the Closing Date or, if earlier, the date required for the performance thereof,
then, subject to Section 8.4 hereof, SBH may rescind and terminate this
Agreement by written notice to Naked in circumstances where the failure to
satisfy any such condition is not the result, directly or indirectly, of a
material breach of this Agreement by SBH.

8.3           Conditions for the Benefit of Naked. The transactions contemplated
herein are subject to the following conditions to be fulfilled or performed on
or prior to the Closing Date, or such other date as provided for herein, which
conditions are for the exclusive benefit of SBH and may be waived, in whole or
in part, by SBH in its sole discretion:

  (a)

Truth of Representations and Warranties. The representations and warranties of
SBH contained in this Agreement will have been true and correct as of the date
of this Agreement and will be true and correct as of the Closing Date, with the
same force and effect as if such representations and warranties had been made on
and as of the Closing Date, save and except in any case which would not have a
Material Adverse Effect on the business or financial condition of SBH.

        (b)

Due Diligence. Naked and its agents and representatives will have conducted and
completed, to Naked's satisfaction, acting reasonably, a legal and financial due
diligence investigation of SBH.

        (c)

Title. Naked and its agents and representatives will be satisfied with respect
to the status of SBH's interest in the SBH Assets.

        (d)

SBH Private Placement. The SBH Private Placement will have been completed and
the board of directors of SBH will have approved the payment to Naked at the
Closing of working capital in the amount of $650,000, after payment of all
outstanding SBH Liabilities.

        (e)

SBH Capital Structure. Immediately prior to the Closing, SBH will have no more
than 13,500,000 SBH Shares outstanding (including any SBH Shares to be issued in
connection with the SBH Private Placement but excluding any SBH Shares to be
issued to the Naked Shareholders), and no Persons will have any agreement or
option or any right or privilege (whether by law, pre-emptive or contractual)
capable of becoming an agreement or option for the purchase, subscription or
issuance of any SBH Shares or other securities of SBH or Subco, or securities
convertible into, exchangeable for, or which carry the right to purchase SBH
Shares or other securities of SBH or Subco, except as contemplated in connection
with the Transaction or the SBH Private Placement.


--------------------------------------------------------------------------------

- 35 -

  (f)

Performance of Obligations. SBH will have performed, fulfilled or complied with,
in all material respects, all of its obligations, covenants and agreements
contained in this Agreement to be fulfilled or complied with by SBH at or prior
to the Closing Date.

        (g)

Deliveries. SBH will deliver or cause to be delivered to Naked the closing
documents set forth in Section 9.3, in a form satisfactory to Naked acting
reasonably.

        (h)

Proceedings. All Proceedings to be taken in connection with the transactions
contemplated in this Agreement will be satisfactory in form and substance to
Naked, acting reasonably, and Naked will have received copies of all instruments
and other evidence as it may reasonably request in order to establish the
consummation or closing of such transactions and the taking of all necessary
Proceedings in connection therewith.

        (i)

No Legal Action. No action or Proceeding will be pending or threatened by any
Person in any jurisdiction, to enjoin, restrict or prohibit any of the
transactions contemplated by this Agreement.

        (j)

No Material Adverse Effect. No Material Adverse Effect will have occurred with
respect to the business of SBH, Subco, the SBH Assets or the SBH Shares, however
arising.

        (k)

SBH Expenditures. From the date of this Agreement, SBH will not have incurred
any Liabilities other than those reasonably incurred in connection with the
transactions contemplated in this Agreement, and will have spent its cash on
hand from the date of this Agreement exclusively in the ordinary course of
business and for the purpose of completing the Transaction and the matters
contemplated in connection therewith.

The conditions described in this Section 8.3 are for the exclusive benefit of
Naked and may be asserted by Naked, regardless of the circumstances, or may be
waived by Naked in its sole discretion, in whole or in part, at any time and
from time to time without prejudice to any other rights which Naked may have. If
any of such conditions shall not be complied with or waived as aforesaid on or
before the Closing Date or, if earlier, the date required for the performance
thereof, then, subject to Section 8.4 hereof, Naked may rescind and terminate
this Agreement by written notice to SBH in circumstances where the failure to
satisfy any such condition is not the result, directly or indirectly, of a
material breach of this Agreement by Naked.

8.4           Notice and Effect of Failure to Comply with Conditions.

  (a)

Each of Naked and SBH will give prompt notice to the other of the occurrence, or
failure to occur, at any time from the date hereof to the Closing Date, of any
event or state of facts which occurrence or failure would be likely to: (i)
cause any of the representations or warranties of any Party contained herein to
be untrue or inaccurate in any material respect, or (ii) result in the failure
to comply with or satisfy any covenant, condition or agreement to be complied
with or satisfied by any Party hereunder, provided, however, that no such
notification will affect the representations or warranties of the Parties or the
conditions or obligations of the Parties hereunder.


--------------------------------------------------------------------------------

- 36 -

  (b)

If any of the conditions precedent set forth in Sections 8.1, 8.2 or 8.3 are not
complied with or waived by the Party for whose benefit such conditions are
provided on or before the date required for the performance thereof, then a
Party for whose benefit the condition precedent is provided may, in addition to
any other remedies they may have at law or equity, rescind and terminate this
Agreement (as further provided for in Section 10.2), provided that, prior to
filing the Articles of Merger for the purpose of giving effect to the Merger,
the Party intending to rely thereon has delivered a written notice to the other
Parties specifying, in reasonable detail, all breaches of covenants,
representations and warranties or other matters which the Party delivering such
notice is asserting as the basis for the non-fulfillment of the applicable
conditions precedent, and the Party or Parties in breach will have failed to
cure such breach within three (3) Business Days of receipt of such written
notice (except that no cure period will be provided for a breach which, by its
nature, cannot be cured). More than one such notice may be delivered by a Party.

8.5           Satisfaction of Conditions. The conditions set out in Sections
8.1, 8.2 and 8.3 will be conclusively deemed to have been satisfied, waived or
released on the filing by Naked of the Articles of Merger, and such other
documents as are required to be filed under the NRS for acceptance by the
Secretary of State to give effect to the Merger.

ARTICLE 9
CLOSING

9.1           Time of Closing. The Closing will be completed at the offices of
Clark Wilson LLP at 11:00 a.m. (Vancouver time) on the Closing Date.

9.2           Naked Closing Documents. On the Closing Date, Naked will deliver
to SBH the following documents:

  (a)

all such instruments of transfer, duly executed, which, in the opinion of SBH
acting reasonably, are necessary to effect and evidence the transfer of the
Naked Shares and the Naked Warrants to SBH, free and clear of all Encumbrances;

        (b)

an executed Non-US Certificate from each of the Naked Shareholders and Naked
Warrantholders;

        (c)

a certified copy of the resolutions of the board of directors of Naked and the
Naked Shareholders approving and authorizing the entry into this Agreement and
the completion of the transactions contemplated herein;

        (d)

a certificate of good standing for Naked, dated within two Business Days of the
Closing Date, issued by the Secretary of State;

        (e)

a copy of the Charter Documents of Naked, certified by a duly authorized officer
of Naked to be true and complete as of the Closing Date;


--------------------------------------------------------------------------------

- 37 -

  (f)

the corporate minute books and all other books and records of Naked and copies
of all Naked Material Agreements;

        (g)

consents to act as directors and/or officers of SBH from each of the officer and
director nominees of Naked;

        (h)

a certificate of a duly authorized officer of Naked, dated as of the Closing
Date, certifying that the representations and warranties of Naked set out in
this Agreement are true and correct in all material respects on and as of the
Closing Date, and that all of the terms, covenants and conditions of Naked set
out in this Agreement have been complied with or performed by Naked in all
material respects on and as of the Closing Date; and

        (i)

such other closing documents as may be required by SBH, acting reasonably.

9.3           SBH Closing Documents. On the day of Closing, SBH will deliver to
Naked the following documents:

  (a)

share certificates in the respective names of the Naked Shareholders who are to
receive SBH Shares pursuant to the Merger in accordance with Section 2.8(i);

        (b)

warrant certificates in the respective names of the Naked Warrantholders who are
to receive SBH Warrants pursuant to the Merger in accordance with Section
2.8(ii);

        (c)

a certified copy of the resolutions of the directors of SBH and Subco, and of
SBH as the sole shareholder of Subco, approving and authorizing the entry into
this Agreement and the completion of the transactions contemplated herein,
including the appointment of the nominees of Naked as directors of SBH, to be
effective as of the Closing Date;

        (d)

certificates of good standing for SBH and Subco dated within two Business Days
of the Closing Date, issued by the Secretary of State;

        (e)

a copy of the Charter Documents of SBH, certified by a duly authorized officer
of SBH to be true and complete as of the Closing Date;

        (f)

a certificate of a duly authorized officer of SBH, dated as of the Closing Date,
certifying that the representations and warranties of SBH and Subco set out in
the Agreement are true and correct in all material respects on and as of the
Closing Date, and that all of the terms, covenants and conditions of SBH and
Subco set out in the Agreement have been complied with or performed by SBH and
Subco in all material respects on and as of the Closing Date;

        (g)

a certified copy of the resolutions of the board of directors of SBH approving
the name change of SBH to "Naked Brand Group Inc.", or such other name as
requested by Naked and available for reservation and use as indicated by the
Secretary of State;

        (h)

the corporate minute books and all other books and records of SBH and Subco; and

        (i)

such other closing documents as may be required by SBH, acting reasonably.


--------------------------------------------------------------------------------

- 38 -

ARTICLE 10
AMENDMENT AND TERMINATION

10.1           Amendment. This Agreement may at any time and from time to time,
before or after receipt of approval of the Naked Shareholders, be amended by
written agreement of the Parties, subject to Applicable Laws, without further
notice to or authorization on the part of the Naked Shareholders, and any such
amendment may, without limitation:

  (a)

change the time for performance of any of the obligations or acts of the Parties
hereto;

        (b)

waive any inaccuracies or modify any representation or warranty contained herein
or in any document delivered pursuant hereto;

        (c)

waive compliance with or modify any of the covenants contained in this Agreement
and waive or modify performance of any of the obligations of the Parties; or

        (d)

waive compliance with or modify any other conditions precedent contained herein,

provided that no such amendment decreases the number of SBH Shares to be
received by the Naked Shareholders or the number of SBH Warrants to be received
by the Naked Warrantholders pursuant to the Merger without approval by the Naked
Shareholders given in the manner required for approval of the Merger.

10.2           Termination.

  (a)

This Agreement may, prior to the filing of the Articles of Merger, be terminated
by mutual written agreement of SBH and Naked, without further action on the part
of the Naked Shareholders.

          (b)

This Agreement may, prior to the filing of the Articles of Merger, be terminated
by either SBH or Naked if the Closing has not occurred on or before the Closing
Date (provided, that the right to terminate this Agreement under this Section
10.2(b) will not be available to any Party whose failure to fulfill any of its
obligations under this Agreement has been the cause of, or resulted in, the
failure to consummate the Transaction by such date).

          (c)

Notwithstanding any other rights contained herein, SBH may terminate this
Agreement, prior to the filing of the Articles of Merger, upon three (3)
Business Days written notice to Naked, if:

          (i)

the Continuance and/or the Merger are not approved by the Naked Shareholders at
a meeting of the Naked Shareholders called to approve the Continuance and the
Merger;

          (ii)

a Material Adverse Change in respect of Naked has occurred after the date of
this Agreement;

          (iii)

Naked is in breach of any of its covenants, agreements or representations
contained herein that would have a Material Adverse Effect on Naked or on the
ability of Naked and SBH to consummate the transactions contemplated hereby and
Naked fails to cure such breach within three (3) Business Days after receipt of
written notice thereof from SBH (except that no cure period shall be provided
for a breach which, by its nature, cannot be cured);


--------------------------------------------------------------------------------

- 39 -

  (iv)

a right of termination of this Agreement has arisen pursuant to Sections 8.1 or
8.2 hereof; or

          (v)

any permanent injunction or other Order of a Governmental Body of competent
authority preventing the consummation of the Transaction has become final and
non-appealable.

          (d)

Notwithstanding any other rights contained herein, Naked may terminate this
Agreement, prior to the filing of the Articles of Merger, upon three (3)
Business Days written notice to SBH, if:

          (i)

the Merger is not approved by the Naked Shareholders;

          (ii)

a Material Adverse Change in respect of SBH has occurred after the date of this
Agreement;

          (iii)

SBH or Subco is in breach of any of its covenants, agreements or representations
contained herein that would have a Material Adverse Effect on SBH or Subco or on
the ability of the Parties to consummate the transactions contemplated hereby
and SBH or Subco, as applicable, fails to cure such breach within three (3)
Business Days after receipt of written notice thereof from Naked (except that no
cure period shall be provided for a breach which, by its nature, cannot be
cured);

          (iv)

a right of termination of this Agreement has arisen pursuant to Sections 8.1 or
8.3 hereof, or

          (v)

any permanent injunction or other Order of a Governmental Body of competent
authority preventing the consummation of the Transaction has become final and
non-appealable.

10.3           Effect of Termination. In the event of the termination of this
Agreement as provided in Section 10.2, this Agreement will be of no further
force or effect and there will be no further obligations on the part of any of
the Parties to this Agreement, except with respect to Article 11, which will
survive such termination, provided however, that no termination of this
Agreement will relieve any Party of liability for any breaches of this Agreement
that are based on a wrongful refusal or failure to perform any obligations under
this Agreement.

10.4           Waivers and Extensions. At any time prior to the Closing, each of
the Parties may (a) extend the time for the performance of any of the
obligations or other acts of another Party hereto; (b) waive any inaccuracies in
the representations and warranties contained herein or in any document delivered
pursuant hereto; or (c) waive compliance with any of the agreements or
conditions contained herein. Any such extension or waiver will be valid if set
forth in an instrument in writing signed by the Party to be bound thereby.

--------------------------------------------------------------------------------

- 40 -

ARTICLE 11
INDEMNITIES

11.1           Agreement of SBH to Indemnify. SBH agrees to indemnify, defend,
and hold harmless Naked, to the full extent of the law, from, against, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Naked by reason of, resulting from, based upon or arising out of:

  (a)

the material breach by SBH or Subco of any representation or warranty of SBH or
Subco contained in or made pursuant to this Agreement or any certificate or
other instrument delivered pursuant to this Agreement; or

        (b)

the material breach or partial breach by SBH of any covenant or agreement of SBH
made in or pursuant to this Agreement or any certificate or other instrument
delivered pursuant to this Agreement.

11.2           Agreement of Naked to Indemnify. Naked agrees to indemnify,
defend, and hold harmless SBH, to the full extent of the law, from, against, and
in respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by SBH by reason of, resulting from, based upon or arising out of:

  (a)

the material breach by Naked of any representation or warranty of Naked
contained in or made pursuant to this Agreement or any certificate or other
instrument delivered pursuant to this Agreement; or

        (b)

the material breach or partial breach by Naked of any covenant or agreement of
Naked made in or pursuant to this Agreement or any certificate or other
instrument delivered pursuant to this Agreement.

11.3           Third Party Claims.

  (a)

If any third party notifies a Party entitled to indemnification under Section
11.1 or 11.2 (each, an "Indemnified Party") with respect to any matter (a
"Third-Party Claim") which may give rise to an indemnity claim against a Party
required to indemnify such Indemnified Party under Section 11.1 or 11.2 (each an
"Indemnifying Party"), then the Indemnified Party will promptly give written
notice to Indemnifying Party; provided, however, that no delay on the part of
the Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation under this Article 11, except to the
extent such delay actually and materially prejudices the Indemnifying Party.

        (b)

The Indemnifying Party will be entitled to participate in the defense of any
Third-Party Claim that is the subject of a notice given by the Indemnified Party
pursuant to Section 11.3(a). In addition, the Indemnifying Party will have the
right to defend the Indemnified Party against the Third-Party Claim with counsel
of its choice reasonably satisfactory to the Indemnified Party so long as (i)
the Indemnifying Party gives written notice to the Indemnified Party within
fifteen days after the Indemnified Party has given notice of the Third-Party
Claim that the Indemnifying Party elects to assume the defense of such
Third-Party Claim, (ii) the Indemnifying Party provides the Indemnified Party
with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have adequate financial resources to defend against the
Third-Party Claim and fulfill its indemnification obligations hereunder, (iii)
if the Indemnifying Party is a Party to the Third-Party Claim or, in the
reasonable opinion of the indemnified Party some other actual or potential
conflict of interest exists between the Indemnifying Party and the Indemnified
Party, the Indemnified Party determines in good faith that joint representation
would not be inappropriate, (iv) the Third-Party Claim does not relate to or
otherwise arise in connection with Taxes or any criminal or regulatory
enforcement action, (v) settlement of, an adverse judgment with respect to or
the Indemnifying Party's conduct of the defense of the Third-Party Claim is not,
in the good faith judgment of the Indemnified Party, likely to be materially
adverse to the Indemnified Party's reputation or continuing business interests
(including its relationships with current or potential customers, suppliers or
other parties material to the conduct of its Business) and (vi) the Indemnifying
Party conducts the defense of the Third-Party Claim actively and diligently. The
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third-Party Claim; provided, however, that
the Indemnifying Party will pay the reasonable fees and expenses of separate
co-counsel retained by the Indemnified Party that are incurred prior to
Indemnifying Party's assumption of control of the defense of the Third-Party
Claim.


--------------------------------------------------------------------------------

- 41 -

  (c)

The Indemnifying Party will not consent to the entry of any judgment or enter
into any compromise or settlement with respect to the Third-Party Claim without
the prior written consent of the Indemnified Party unless such judgment,
compromise or settlement (i) provides for the payment by the Indemnifying Party
of money as sole relief for the claimant, (ii) results in the full and general
release of the Indemnified Party from all Liabilities arising or relating to, or
in connection with, the Third-Party Claim and (iii) involves no finding or
admission of any violation of Applicable Laws or the rights of any Person and
has no effect on any other claims that may be made against the Indemnified
Party.

        (d)

If the Indemnifying Party does not deliver the notice contemplated by Section
11.3(b)(i), or the evidence contemplated by Section 11.3(b)(ii), within fifteen
days after the Indemnified Party has given notice of the Third-Party Claim, or
otherwise at any time fails to conduct the defense of the Third-Party Claim
actively and diligently, the Indemnified Party may defend, and may consent to
the entry of any judgment or enter into any compromise or settlement with
respect to, the Third-Party Claim in any manner it may deem appropriate;
provided, however, that the Indemnifying Party will not be bound by the entry of
any such judgment consented to, or any such compromise or settlement effected,
without its prior written consent (which consent will not be unreasonably
withheld or delayed). In the event that the Indemnified Party conducts the
defense of the Third-Party Claim pursuant to this Section 11.3(d), the
Indemnifying Party will (i) advance the Indemnified Party promptly and
periodically for the costs of defending against the Third-Party Claim (including
reasonable attorneys' fees and expenses) and (ii) remain responsible for any and
all other Losses that the Indemnified Party may incur or suffer resulting from,
arising out of, relating to, in the nature of or caused by the Third-Party Claim
to the fullest extent provided in this Article 11.

11.4           Indemnifications Not Affected by Investigation. The right to
indemnification, payment of Damages or other remedy based on the
representations, warranties, covenants, and obligations contained herein will
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or obligation. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.

--------------------------------------------------------------------------------

- 42 -

ARTICLE 12
GENERAL

12.1           Expenses. All costs and expenses incurred in connection with the
preparation of this Agreement and the Transaction will be paid by the Party
incurring such expenses.

12.2           Assignment. No Parties to this Agreement may assign any of their
respective rights under this Agreement without the prior consent of each of the
other Parties. Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of, the successors and
permitted assigns of each of the Parties, as applicable. Nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the Parties to this Agreement any legal or equitable right, remedy or claim
under, or with respect to, this Agreement or any provision of this Agreement.
This Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the Parties to this Agreement and their successors and
assigns, as applicable.

12.3           Notices. Any notice required or permitted to be given under this
Agreement will be in writing and may be given by delivering, sending by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy, or sending by prepaid registered mail, the
notice to the following address or number:

  (a)

If to SBH or Subco:


  Search by Headlines.com Corp.   3250 Oakland Hills Court   Fairfield,
California   USA 94534           Attention: James P. Geiskopf   Telephone: (604)
558-0022   Email: jgeiskopf@aol.com

With a copy (which will not constitute notice) to:

  Clark Wilson LLP   Barristers & Solicitors   800 – 885 West Georgia Street  
Vancouver, British Columbia   Canada V6C 3H1         Attention: Virgil Z. Hlus  
Telephone: (604) 891-7707   Facsimile: (604) 687-6314


--------------------------------------------------------------------------------

- 43 -

  (b)

If to Naked:


  Naked Boxer Brief Clothing Inc.   2 – 34346 Manufacturers Way   Abbotsford,
British Columbia   Canada V2S 7M1         Attention: Joel Primus   Telephone:
(877) 592-4767   Facsimile: (877) 366-4767

With a copy (which will not constitute notice) to:

  Beadle Woods, Business Lawyers   600 – 1090 West Georgia Street   Vancouver,
British Columbia   Canada V6E 3V7         Attention: Michael R. Raven, Esq.  
Telephone: (604) 899-6400   Facsimile: (604) 357-1030

(or to such other address or number as any Party may specify by notice in
writing to another Party).

Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a Business
Day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be. Any notice sent by prepaid registered mail
will be deemed conclusively to have been effectively given on the third Business
Day after posting; but if at the time of posting or between the time of posting
and the third Business Day thereafter there is a strike, lockout, or other
labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

12.4           Governing Law; Venue. This Agreement, the legal relations between
the Parties and the adjudication and the enforcement thereof, will be governed
by and interpreted and construed in accordance with the substantive laws of the
Province of British Columbia without regard to applicable choice of law
provisions thereof. The Parties hereto agree that any Proceeding arising out of
or relating to this Agreement or the Transaction will be brought in a suitable
court located in the Province of British Columbia and each Party hereto
irrevocably submits to the exclusive jurisdiction of those courts.

12.5           Severability. If any covenant or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by reason of any
rule of law or public policy, then such covenant or other provision will be
severed from and will not affect any other covenant or other provision of this
Agreement, and this Agreement will be construed as if such invalid, illegal, or
unenforceable covenant or provision had never been contained in this Agreement.
All other covenants and provisions of this Agreement will, nevertheless, remain
in full force and effect and no covenant or provision will be deemed dependent
upon any other covenant or provision unless so expressed herein.

12.6           Independent Legal Advice. Each of the Parties acknowledges that
it has had independent legal advice regarding the execution of this Agreement,
or has been advised of its respective right to obtain independent legal advice,
and if it has not in fact obtained independent legal advice, such Party
acknowledges herewith that it understands the contents of this Agreement and
that it is executing the same voluntarily and without pressure from the other
Parties or anyone on their behalf.

--------------------------------------------------------------------------------

- 44 -

12.7           Entire Agreement. This Agreement, the schedules attached hereto
and the other Transaction Documents contain the entire agreement between the
Parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto, including, without limitation, the Letter of Intent. Any
preceding correspondence or offers are expressly superseded and terminated by
this Agreement.

12.8           Further Assurances. SBH, Naked and Subco, upon the request of any
other Party to this Agreement, whether before or after the Closing, will do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged or
delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney and assurances as may be reasonably necessary or
desirable to effect complete consummation of the Transaction.

12.9           Regulatory Approval. This Agreement is subject to regulatory
approval.

12.10           Time. Time is of the essence of this Agreement.

12.11           Waiver. No failure on the part of any Party to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of any Party in exercising any power, right, privilege or remedy under this
Agreement, will operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
will preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. No Party will be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Party; and any such waiver will not be applicable or
have any effect except in the specific instance in which it is given.

12.12           Force Majeure. The obligations of the Parties and the time
frames established in this Agreement will be suspended to the extent and for the
period that performance is prevented by any cause beyond either Party's
reasonable control, whether foreseeable or unforeseeable, including, without
limitation, labour disputes, acts of God, laws, regulations, Orders,
proclamations or requests of any governmental authority, inability to obtain on
reasonable terms required permits, licenses, or other authorizations, or any
other matter similar to the above.

12.13           Counterparts and Facsimile Transmission. This Agreement may be
executed in several counterparts, each of which will be deemed to be an original
and all of which will together constitute one and the same instrument and
delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

- 45 -

IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the day
and year first above written.

SEARCH BY HEADLINES.COM CORP.

Per: /s/ James P. Geiskopf     Authorized Signatory  

SBH ACQUISITION CORP.

Per: /s/ James P. Geiskopf     Authorized Signatory  

NAKED BOXER BRIEF CLOTHING INC.

Per: /s/ Joel Primus     Authorized Signatory  


--------------------------------------------------------------------------------

A-1

SCHEDULE A

FORM OF ARTICLES OF MERGER

[see attached]

--------------------------------------------------------------------------------

B-1

SCHEDULE "B"

CERTIFICATE OF NON-U.S. SECURITYHOLDER

In connection with the closing of that certain Acquisition Agreement dated
February <>, 2012 (the "Agreement") among Search by Headlines.com Corp ("SBH"),
SBH Acquisition Corp. and Naked Boxer Brief Clothing Inc. ("Naked") with respect
to the acquisition of Naked by SBH, the undersigned securityholder of Naked (the
"Securityholder") is required to deliver this certificate (this "Certificate"),
together with the certificates representing their securities of Naked (the
"Naked Securities") to SBH prior to the issuance of any securities of SBH (the
"SBH Securities") to the Securityholder in accordance with the terms of the
Agreement. Accordingly, the Securityholder hereby agrees, acknowledges,
represents and warrants to SBH that:

1.

the Securityholder is not a "U.S. Person", as such term is defined by Rule 902
of Regulation S ("Regulation S") under the United States Securities Act of 1933,
as amended (the "U.S. Securities Act") (the definition of which includes, but is
not limited to, an individual resident in the U.S., an estate or trust of which
any executor or administrator is a U.S. Person, and any partnership or
corporation organized or incorporated under the laws of the United States);

    2.

none of the SBH Securities have been or will be registered under the U.S.
Securities Act, or under any state securities or "blue sky" laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to any U.S. Person except in accordance with the
provisions of Regulation S or pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the U.S. Securities Act, and in
compliance with any applicable state and foreign securities laws;

    3.

the Securityholder understands and agrees that offers and sales of any of the
SBH Securities prior to the expiration of a period of six months after the date
of original issuance of the SBH Securities (the six month period hereinafter
referred to as the "Distribution Compliance Period") shall only be made in
compliance with the safe harbor provisions set forth in Regulation S, pursuant
to the registration provisions of the U.S. Securities Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
U.S. Securities Act or an exemption therefrom and in each case only in
accordance with applicable state and foreign securities laws;

    4.

the Securityholder understands and agrees not to engage in any hedging
transactions involving any of the SBH Securities unless such transactions are in
compliance with the provisions of the U.S. Securities Act, and in each case only
in accordance with applicable state and provincial securities laws;

    5.

the Securityholder is acquiring the SBH Securities for investment only and not
with a view to resale or distribution and, in particular, the Securityholder has
no intention to distribute, either directly or indirectly, any of the SBH
Securities in the United States or to any U.S. Person;

    6.

the Securityholder has been advised to consult the Securityholder's own legal,
tax and other advisors with respect to the merits and risks of the acquisition
of the SBH Securities and with respect to applicable resale restrictions, and it
is solely responsible (and SBH is not in any way responsible) for compliance
with:


--------------------------------------------------------------------------------

B-2

  (a)

any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

        (b)

applicable resale restrictions;


7.

the Securityholder has not acquired the SBH Securities as a result of, and will
not itself engage in, any "directed selling efforts" (as defined in Regulation
S) in the United States in respect of the SBH Securities, which directed selling
efforts would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the SBH Securities; provided,
however, that the Securityholder may sell or otherwise dispose of the SBH
Securities pursuant to registration thereof under the U.S. Securities Act and
any applicable state and provincial securities laws, or under an exemption from
such applicable laws;

    8.

the statutory and regulatory basis for the exemption claimed for the issuance of
the SBH Securities, although in technical compliance with Regulation S, would
not be available if the issuance is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act or any applicable state or
provincial securities laws;

    9.

SBH has not undertaken to register, and will have no obligation to register, any
of the SBH Securities under the U.S. Securities Act or any other applicable
laws;

    10.

SBH is entitled to rely on the acknowledgements, agreements, representations and
warranties of the Securityholder contained in this Certificate, and the
Securityholder will hold harmless SBH from any loss or damage either one may
suffer as a result of any such acknowledgements, agreements, representations
and/or warranties made by the Securityholder not being true and correct;

    11.

the Securityholder and the Securityholder's advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from SBH in connection with
the acquisition of the SBH Securities in connection with the Agreement and to
obtain additional information to the extent possessed or obtainable by SBH
without unreasonable effort or expense;

    12.

the books and records of SBH were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the
Securityholder during reasonable business hours at its principal place of
business, and all documents, records and books in connection with the
acquisition of the SBH Securities under the Agreement were made available by SBH
for inspection by the Securityholder and/or the Securityholder's advisor(s);

    13.

the Securityholder is knowledgeable of, or has been independently advised as to,
the applicable securities laws of the securities regulators having application
in the jurisdiction in which the Securityholder is resident (the "International
Jurisdiction") which would apply to the acquisition of the SBH Securities;

    14.

the Securityholder is acquiring the SBH Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable securities laws or, if
such are not applicable, the Securityholder is permitted to acquire the SBH
Securities under the applicable securities laws of the securities regulators in
the International Jurisdiction without the need to rely on any exemptions;


--------------------------------------------------------------------------------

B-3

15.

the applicable securities laws in the International Jurisdiction do not require
SBH to make any filings or seek any approvals of any kind whatsoever from any
securities regulator of any kind whatsoever in the International Jurisdiction in
connection with the issue and sale or resale of the SBH Securities;

      16.

the acquisition of the SBH Securities by the Securityholder does not trigger:

      (a)

any obligation of SBH to prepare and file a prospectus or similar document, or
any other report, with respect to such acquisition in the International
Jurisdiction; or

      (b)

any continuous disclosure reporting obligation of SBH in the International
Jurisdiction;

      17.

the Securityholder will, if requested by SBH, deliver to SBH a certificate or
opinion of local counsel from the International Jurisdiction which will confirm
the matters referred to in Sections 14, 15 and 16 to the satisfaction of SBH,
acting reasonably;

      18.

the Securityholder (i) is able to fend for itself in connection with the
acquisition of the SBH Securities; (ii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the SBH Securities; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;

      19.

the Securityholder is not aware of any advertisement of any of the SBH
Securities and is not acquiring the SBH Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

      20.

no Person (as defined in the Agreement) has made to the Securityholder any
written or oral representations:

      (a)

that any Person will resell or repurchase any of the SBH Securities;

      (b)

that any Person will refund the purchase price of any of the SBH Securities;

      (c)

as to the future price or value of any of the SBH Securities; or

      (d)

that any of the SBH Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the SBH Securities on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of common stock of SBH on the OTC Bulletin Board;

      21.

none of the SBH Securities are listed on any stock exchange or automated dealer
quotation system except that, currently, certain market makers make market in
the shares of common stock of SBH on the OTC Bulletin Board;

      22.

the Securityholder is outside of the United States when receiving and executing
this Certificate and the SBH Securities and is acquiring the SBH Securities as
principal for its own account, for investment purposes only, and not with a view
to, or for, resale, distribution or fractionalization thereof, in whole or in
part, and no other Person has a direct or indirect beneficial interest in the
SBH Securities;


--------------------------------------------------------------------------------

B-4

23.

neither the United States Securities and Exchange Commission nor any other
securities commission or similar regulatory authority has reviewed or passed on
the merits of the SBH Securities;

    24.

the SBH Securities are not being acquired, directly or indirectly, for the
account or benefit of a U. S. Person or a person in the United States;

    25.

the Securityholder acknowledges and agrees that SBH shall refuse to register any
transfer of SBH Securities not made in accordance with the provisions of
Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U. S. Securities
Act;

    26.

the Securityholder understands and agrees that the SBH Securities will bear the
following legend:


"THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

 

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.";


27.

the address of the Securityholder set out on the signature page hereto is the
sole address of the Securityholder as of the date of this Certificate;

    28.

the Securityholder is the sole beneficial owner of their respective Naked
Securities, free and clear of all liens, charges and encumbrances of any kind
whatsoever;


--------------------------------------------------------------------------------

B-5

29.

other than the constating documents of Naked, there are no written instruments,
buy-sell agreements, registration rights or agreements, voting agreements or
other agreements by and between or among the Securityholder and any other
person, imposing any restrictions upon the transfer, prohibiting the transfer
of, or otherwise pertaining to, the Naked Securities or the ownership thereof;

    30.

no Person has or will have any agreement or option or any right capable at any
time of becoming an agreement to purchase or otherwise acquire the Naked
Securities or require the Securityholder to sell, transfer, assign, pledge,
charge, mortgage or in any other way dispose of or encumber any of the Naked
Securities other than under the Agreement;

    31.

the Securityholder waives all claims and actions connected with the issuance of
or rights attached to the Naked Securities, including without limitation, the
benefit of any representations, warranties and covenants in favour of the
Securityholder contained in any share purchase or subscription agreement(s) for
such Naked Securities, and any registration, liquidation, or any other rights by
and between or among the Securityholder and any other person, which may be
triggered as a result of the closing of the Agreement;

    32.

pursuant to British Columbia Instrument 51-509 – Issuers Quoted in the U.S. Over
–the-Counter Markets ("BCI 51-509"), as adopted by the British Columbia
Securities Commission, a subsequent trade in any of the SBH Securities in or
from British Columbia will be a distribution subject to the prospectus and
registration requirements of applicable Canadian securities legislation
(including the British Columbia Securities Act) unless certain conditions are
met, which conditions include, among others, a requirement that any certificate
representing the SBH Securities (or ownership statement issued under a direct
registration system or other book entry system) bear the restrictive legend
specified in BCI 51-509; and

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

B-6

33.

the Securityholder undertakes not to trade or resell any of the SBH Securities
in or from British Columbia unless the trade or resale is made in accordance
with BCI 51-509.

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Non-U.S.
Securityholder as of the ____ day of ______________________, 2012.

    Signature of Securityholder           Name of Securityholder (print)        
  Title of Authorized Signatory if Securityholder is not an Individual          
Jurisdiction of Incorporation of Securityholder if Securityholder is not an
Individual                   Address of Securityholder           Telephone
Number of Securityholder           Number and Class of Naked Shares held        
  Number of Naked Warrants held  


--------------------------------------------------------------------------------